Exhibit 10.5

EXECUTION VERSION

DIRECTOR COMPOSITION AND STANDSTILL AGREEMENT

This Director Composition and Standstill Agreement (this “Agreement”) is made as
of September 13, 2018, by and among Saban Capital Acquisition Corp., a Cayman
Islands exempted company limited by shares (which shall domesticate as a
Delaware corporation prior to the Closing) (“Acquiror”), Saban Sponsor LLC, a
Delaware limited liability company (the “Saban Sponsor”), Saban Sponsor II LLC,
a Delaware limited liability company (“Saban Sponsor II”), the Persons party
hereto set forth on Schedule I attached hereto (the “Key Panavision
Stockholders”), and, solely in its capacity as the initial Panavision Holder
Representative, Cerberus PV Representative, LLC, a Delaware limited liability
company (the “Panavision Holder Representative”). All of the capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Business Combination Agreement.

WHEREAS, pursuant to that certain Business Combination Agreement, dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time in accordance with its terms, the “Business Combination
Agreement”), by and among Acquiror, Panavision Acquisition Sub, Inc., SIM
Acquisition Sub, Inc., Panavision Inc., SIM Video International Inc., each of
the shareholders of SIM party thereto, solely in its capacity as the initial
Panavision Holder Representative thereunder, the Panavision Holder
Representative, and, in its capacity as the initial SIM Holder Representative
thereunder and as a SIM Seller, Granite Film and Television Rentals Inc.,
Acquiror has agreed, inter alia, pursuant to Section 9.7 thereof, to take all
such action as may be necessary or appropriate such that immediately following
the Effective Time the Acquiror Board consists of nine (9) directors determined
in accordance with Section 9.7(c) of the Business Combination Agreement and this
Agreement;

WHEREAS, the parties hereto desire to supplement Section 9.7 of the Business
Combination Agreement to more fully set forth the covenants and agreements of
the parties with respect to the Acquiror Board and certain other governance
matters with respect to Acquiror; and

WHEREAS, subject to, and conditioned upon, the occurrence of the Effective Time,
each of the Key Panavision Stockholders and the Saban Sponsor agree to not take
certain actions described in Section 4 and Section 5 of this Agreement,
respectively, on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Panavision Directors.

(a) At least two (2) Business Days prior to the filing with the SEC of the
Shareholder Meeting Proxy Statement pursuant to Section 10.1(a)(ii) of the
Business Combination Agreement, the Panavision Holder Representative shall
specify in writing to Acquiror and the Saban Sponsor (i) the individuals to
serve as Class III directors and, as applicable, a Class II director of the
Acquiror Board immediately following the Effective Time based on the number of
directors that the Panavision Holder Representative is entitled to



--------------------------------------------------------------------------------

designate as directors pursuant to Section 1(c) immediately following the
Effective Time (the “Designated Initial Panavision Designees”) (it being
understood and agreed that the Panavision Holder Representative may specify
directors to serve in circumstances in which it is entitled to designate two
(2), three (3) and four (4) directors pursuant to Section 1(c)), (ii) the
Designated Initial Panavision Designee that will serve as a member and the
chairman of the nominating committee of the Acquiror Board (the “Nominating
Committee”) and (iii) the Designated Initial Panavision Designee that will serve
as a member of the compensation committee of the Acquiror Board (the
“Compensation Committee”) (it being understood and agreed that (x) if the
Panavision Holder Representative does not specify in writing the Designated
Initial Panavision Designees pursuant to this Section 1(a), then the Class III
directors and, as applicable, the Class II director of the Acquiror Board that
the Panavision Holder Representative is entitled to designate and appoint to the
Acquiror Board immediately following the Effective Time (as determined pursuant
to Section 1(c)) shall be the individuals set forth on Schedule II, (y) if the
Panavision Holder Representative does not specify in writing the Designated
Initial Panavision Designee that will serve as a member and the chairman of the
Nominating Committee, then the individual set forth on Schedule III shall be the
individual that initially serves as a member and the chairman of the Nominating
Committee on behalf of the Panavision Holder Representative and (z) if the
Panavision Holder Representative does not specify in writing the Designated
Initial Panavision Designee that will serve as a member of the Compensation
Committee, then the individual set forth on Schedule III shall be the individual
that initially serves as a member of the Compensation Committee on behalf of the
Panavision Holder Representative). The directors of the Acquiror Board
designated pursuant to this Section 1(a) shall be referred to as the “Initial
Panavision Designees”.

(b) At and prior to the Effective Time, each of Acquiror and the Saban Sponsor
shall take all necessary and desirable actions such that, immediately following
the Effective Time, (i) if the Panavision Holder Representative is entitled to
designate two (2) or three (3) directors to the Acquiror Board pursuant to
Section 1(c) immediately after the Effective Time, each of the Initial
Panavision Designees determined pursuant to Section 1(a) are Class III directors
of Acquiror with a term ending at the 2022 annual meeting of Acquiror’s
stockholders, (ii) if the Panavision Holder Representative is entitled to
designate four (4) directors to the Acquiror Board pursuant to Section 1(c)
immediately after the Effective Time, three (3) of the Initial Panavision
Designees determined pursuant to Section 1(a) are Class III directors of
Acquiror with a term ending at the 2022 annual meeting of Acquiror’s
stockholders and one (1) of the Initial Panavision Designees determined pursuant
to Section 1(a) is a Class II director of Acquiror with a term ending at the
2021 annual meeting of Acquiror’s stockholders, (iii) the applicable Initial
Panavision Designee determined pursuant to Section 1(a) is a member and the
chairman of the Nominating Committee, (iv) the applicable Initial Panavision
Designee determined pursuant to Section 1(a) is a member of the Compensation
Committee and (v) any Initial Panavision Designee requested by the Panavision
Holder Representative to be a member of any committee of the Acquiror Board
(other than the Nominating Committee or Compensation Committee) pursuant to
Section 1(g) at least two (2) Business Days prior to the filing with the SEC of
the Shareholder Proxy Statement pursuant to Section 10(a)(ii) of the Business
Combination Agreement shall be a member of such committee of the Acquiror Board
(it being understood and agreed that, unless otherwise agreed by the Panavision
Holder Representative in writing or unless such designation would violate any
legal restriction on such committee’s composition or the rules and regulations
of Nasdaq, Craig Chobor shall be appointed to the audit (or similar) committee
of the Acquiror Board pursuant to Section 1(g) immediately following the
Effective Time).

 

2



--------------------------------------------------------------------------------

(c) Upon the terms and subject to the conditions of this Agreement, from and
after the Effective Time, Acquiror will take all necessary and desirable actions
within its control (including, without limitation, calling special meetings of
the Acquiror Board and the stockholders and recommending, supporting and
soliciting proxies), such that (i) from and after any time that the Panavision
Stockholders and their Affiliates, in the aggregate, beneficially own 32.50% or
more of the issued and outstanding Acquiror Common Shares, for so long as the
Panavision Stockholders and their Affiliates, in the aggregate, beneficially own
25.00% or more of the issued and outstanding Acquiror Common Shares, the
Panavision Holder Representative shall have the right, but not the obligation,
to designate up to (x) three (3) individuals to be appointed or nominated, as
the case may be, as Class III directors (or a comparable class of directors) and
one (1) individual to be appointed or nominated, as the case may be, as a
Class II director (or a comparable class of directors) or (y) if the Acquiror
Board does not contain classes of directors, four (4) individuals to be
appointed or nominated, as the case may be, as directors; (ii) if the Panavision
Holder Representative is not entitled to designate directors pursuant to clause
(i) of this Section 1(c) at any determination time, then from and after any time
that the Panavision Stockholders and their Affiliates, in the aggregate,
beneficially own 27.50% or more of the issued and outstanding Acquiror Common
Shares, for so long as the Panavision Stockholders and their Affiliates, in the
aggregate, beneficially own 17.50% or more of the issued and outstanding
Acquiror Common Shares, the Panavision Holder Representative shall have the
right, but not the obligation, to designate up to three (3) individuals to be
appointed or nominated, as the case may be, as Class III directors (or a
comparable class of directors) or, if the Acquiror Board does not contain
classes of directors, as directors; (iii) if the Panavision Holder
Representative is not entitled to designate directors pursuant to clause (i) or
(ii) of this Section 1(c) at any determination time and the Panavision
Stockholders and their Affiliates, in the aggregate, beneficially own 7.50% or
more of the issued and outstanding Acquiror Common Shares as of such time, then
the Panavision Holder Representative shall have the right, but not the
obligation, to designate up to two (2) individuals to be appointed or nominated,
as the case may be, as Class III directors (or a comparable class of directors)
or, if the Acquiror Board does not contain classes of directors, as directors;
and (iv) if the Panavision Holder Representative is not entitled to designate
directors pursuant to clause (i), (ii) or (iii) of this Section 1(c) as of any
determination time and the Panavision Stockholders and their Affiliates, in the
aggregate, beneficially own 5.00% or more of the issued and outstanding Acquiror
Common Shares as of such time, then the Panavision Holder Representative shall
have the right, but not the obligation, to designate one (1) individual to be
appointed or nominated, as the case may be, as a Class III director (or a
comparable class of directors) or, if the Acquiror Board does not contain
classes of directors, as a director. For the avoidance of doubt, from and after
the time that the Panavision Stockholders and their Affiliates, in the
aggregate, beneficially own less than 5.00% of the issued and outstanding
Acquiror Common Shares, the Panavision Holder Representative shall not have the
right to designate any individual to be appointed or nominated, as the case may
be, as a director of the Acquiror Board. For purposes of determining the
percentage of the issued and outstanding Acquiror Common Shares owned by the
Panavision Stockholders under this Section 1(c), all Contingent Shares (as
defined in the Business Combination Agreement) shall be excluded from such
calculation unless and until such Contingent Shares become vested in accordance
with Section 3.16 of the Business Combination Agreement. Notwithstanding

 

3



--------------------------------------------------------------------------------

anything to the contrary in this Agreement, if the Panavision Holder
Representative is entitled to designate an additional individual to the Acquiror
Board for appointment or nomination, as applicable, pursuant to clause (i) of
this Section 1(c), then Acquiror and the Panavision Holder Representative shall
agree as to, or failing agreement within three (3) Business Days the Panavision
Holder Representative shall designate, a non-Saban Director (other than the
Chief Executive Officer of Acquiror) to be removed from the Acquiror Board, and
Acquiror shall promptly take all necessary actions in order for such non-Saban
Director to be removed from the Acquiror Board, such director position to be
filled with such individual in accordance with this Section 1(c) and for any
adjustments to the classes of the directors to be made such that the individual
appointed in accordance with this Section 1(c) is a Class III director or a
Class II director, as applicable.

(d) If a vacancy on the Acquiror Board occurs because of the death, disability,
disqualification, resignation, or removal of any Panavision Director, any
Panavision Director ceases to be on the Acquiror Board for any other reason or
the Panavision Holder Representative is entitled to designate an additional
individual to the Acquiror Board for appointment or nomination pursuant to
Section 1(c), the Panavision Holder Representative shall, so long as the
Panavision Holder Representative is entitled to designate an individual to such
director position for appointment or nomination, as applicable, pursuant to
Section 1(c), be entitled to designate an individual to fill such director
position by giving written notice to Acquiror, and Acquiror shall, within ten
(10) days of such designation, take all necessary and desirable actions in order
for such director position to be filled with such individual designated in
writing pursuant to this Section 1(d). Notwithstanding anything to the contrary
in this Agreement, the Business Combination Agreement or the Governing Documents
of Acquiror, (i) subject to Section 1(e), neither the Acquiror Board nor any
other Person (other than the Panavision Holder Representative pursuant to this
Section 1(d)) may appoint, elect or designate any Person to fill any such
director position unless, in the case of a vacant director position, the
Panavision Holder Representative fails to designate a director to fill such
director position pursuant to this Section 1(d) within thirty (30) days after
such vacancy on the Acquiror Board occurs, in which case such vacant director
position shall be filled by the remaining directors on the Acquiror Board in
accordance with the Governing Documents of Acquiror with, unless the Panavision
Holder Representative otherwise agrees in writing, an individual that qualifies
as “independent” pursuant to the listing standards of Nasdaq, and (ii) in the
event that the Panavision Stockholders and their Affiliates, in the aggregate,
beneficially own less than an applicable ownership threshold of the issued and
outstanding Acquiror Common Shares specified in Section 1(c), then the requisite
number of Panavision Directors shall, upon request of a majority of the
directors of the Acquiror Board (excluding the Panavision Directors), resign
from the Acquiror Board pursuant to a director resignation letter, in a form to
be mutually agreed by Acquiror, the Panavision Holder Representative and the
Saban Sponsor prior to the Closing (the “Director Resignation Letter”), and,
solely with respect to such resigning Panavision Director(s) and not any other
then remaining Panavision Director(s) (if any), the provisions of this
Section 1(d) shall not apply (provided that the foregoing does not limit,
restrict or otherwise affect the ability of the Panavision Holder Representative
to designate additional individuals to the Acquiror Board pursuant to
Section 1(c) if an applicable ownership threshold is subsequently satisfied and
that the Panavision Directors that will resign pursuant to this clause
(ii) shall be determined by the Panavision Holder Representative).

 

4



--------------------------------------------------------------------------------

(e) If an individual designated by the Panavision Holder Representative is not
appointed, nominated or elected pursuant to Section 1(a), 1(b), 1(c) or 1(d) or
this Section 1(e) because of such person’s death, disability, disqualification
or withdrawal as a designee or nominee or for any other reason, then the
Panavision Holder Representative shall be entitled to designate a replacement to
fill such director position by giving written notice to Acquiror, and Acquiror
will, within ten (10) days of such designation, take all necessary and desirable
actions in order for such director position to be filled with such person
designated in writing pursuant to this Section 1(e). Notwithstanding anything to
the contrary in this Agreement, the Business Combination Agreement or the
Governing Documents of Acquiror, neither the Acquiror Board nor any other Person
(other than the Panavision Holder Representative pursuant to this Section 1(e))
may appoint, elect or designate any Person to fill any such director position
unless, in the case of a vacant director position, the Panavision Holder
Representative fails to designate a replacement director to fill such vacant
director position pursuant to this Section 1(e) within thirty (30) days after
such failure of appointment or election to the Acquiror Board occurs, in which
case such vacant director position shall be filled by the remaining directors on
the Acquiror Board in accordance with the Governing Documents of Acquiror with,
unless the Panavision Holder Representative otherwise agrees in writing, an
individual that qualifies as “independent” pursuant to the listing standards of
Nasdaq.

(f) As promptly as reasonably practicable following the request of any
Panavision Director, Acquiror shall enter into an indemnification agreement with
such Panavision Director, in the form entered into with the other members of the
Acquiror Board. Acquiror shall pay the reasonable, documented and out-of-pocket
expenses incurred by any Panavision Director related to his or her service to
Acquiror, including attending meetings of the Acquiror Board or any committee or
sub-committee thereof (including, to the extent applicable, the Nominating
Committee) or events attended on behalf of Acquiror or any of its Subsidiaries
at Acquiror’s request.

(g) In accordance with the Bylaws, the Acquiror Board may from time to time by
resolution establish and maintain one or more committees of the Acquiror Board,
each committee to consist of one or more directors. Acquiror shall notify the
Key Panavision Stockholders in writing of any committee (other than the
Nominating Committee or the Compensation Committee) of the Acquiror Board to be
established as promptly as practicable (but in any event at least five
(5) Business Days) prior to the effective establishment of such committee.
Without limiting the other rights of the Panavision Holder Representative and
the Key Panavision Holders under this Agreement (including pursuant to
Section 1(h) and Section 1(i)), if requested by the Panavision Holder
Representative in writing, Acquiror shall promptly take all necessary and
desirable actions to cause at least one (1) Panavision Director to be appointed
as a member of each such committee (it being understood and agreed that, unless
the Panavision Holder Representative otherwise agrees in writing, Craig Chobor
shall be a member of the audit (or similar) committee of the Acquiror Board
immediately after the Effective Time) unless such designation would violate any
legal restriction on such committee’s composition or the rules and regulations
of Nasdaq.

 

5



--------------------------------------------------------------------------------

(h) At any time the Panavision Stockholders and their Affiliates, in the
aggregate, beneficially own 5.00% or more of the issued and outstanding Acquiror
Common Shares, if a vacancy on the Nominating Committee occurs because of the
death, disability, disqualification, resignation or removal of a Panavision
Director or any Panavision Director ceases to be on the Nominating Committee for
any other reason (including the end of the term of such director), then the
Panavision Holder Representative shall be entitled to designate a replacement to
fill such vacant committee chairman position with another Panavision Director by
giving written notice to Acquiror, and Acquiror will, within ten (10) days of
such designation, take all necessary and desirable actions such that such vacant
committee chairman position will be filled with such person. Notwithstanding
anything to the contrary in this Agreement, the Business Combination Agreement,
the Governing Documents of Acquiror or the Nominating Committee charter or any
other similar applicable documents, (i) neither the Acquiror Board nor any other
Person (other than the Panavision Holder Representative pursuant to this
Section 1(h)) may appoint, elect or designate any Person to fill any such vacant
committee chairman position unless the Panavision Holder Representative fails to
designate a director to fill such vacant committee chairman position pursuant to
this Section 1(h) within the later of (A) forty-five (45) days after such
vacancy on the Nominating Committee occurs and (B) the date on which a
Panavision Director is appointed pursuant to Sections 1(d) or 1(e), as
applicable, in which case such vacant committee chairman position shall be
filled with a then-remaining Panavision Director or, if no Panavision Director
is then serving on the Acquiror Board, in accordance with the Governing
Documents of Acquiror and the Nominating Committee charter or other applicable
documents, and (ii) in the event that any action or meeting of the Nominating
Committee occurs prior to the designation of a Person to fill such vacant
committee chairman position pursuant to this Section 1(h), then, so long as any
Panavision Director is then serving on the Acquiror Board, at least one
(1) Panavision Director shall be entitled to participate in such action or
meeting and such other rights (including any notice or similar rights) as if a
member of the Nominating Committee.

(i) At any time the Panavision Stockholders and their Affiliates, in the
aggregate, beneficially own 5.00% or more of the issued and outstanding Acquiror
Common Shares, if a vacancy on the Compensation Committee occurs because of the
death, disability, disqualification, resignation or removal of a Panavision
Director or any Panavision Director ceases to be on the Compensation Committee
for any other reason (including the end of the term of such director), then the
Panavision Holder Representative shall be entitled to designate a replacement to
fill such vacant committee position with another Panavision Director by giving
written notice to Acquiror, and Acquiror will, within ten (10) days of such
designation, take all necessary and desirable actions such that such vacant
committee position will be filled with such person. Notwithstanding anything to
the contrary in this Agreement, the Business Combination Agreement, the
Governing Documents of Acquiror or the Compensation Committee charter or any
other similar applicable documents, (i) neither the Acquiror Board nor any other
Person (other than the Panavision Holder Representative pursuant to this
Section 1(i)) may appoint, elect or designate any Person to fill any such vacant
committee position unless the Panavision Holder Representative fails to
designate a director to fill such vacant committee position pursuant to this
Section 1(i) within the later of (A) forty-five (45) days after such vacancy on
the Compensation Committee occurs and (B) the date on which a Panavision
Director is appointed pursuant to Sections 1(d) or 1(e), as applicable, in which
case such vacant committee position shall be filled with a then-remaining
Panavision Director or, if no Panavision Director is then serving on the
Acquiror Board, in accordance with the Governing Documents of Acquiror and the
Compensation Committee charter or other applicable documents, and (ii) in the
event that any action or meeting of the Compensation Committee occurs prior to
the designation of a Person to

 

6



--------------------------------------------------------------------------------

fill such vacant committee position pursuant to this Section 1(i), then, so long
as any Panavision Director is then serving on the Acquiror Board, at least one
(1) Panavision Director shall be entitled to participate in such action or
meeting and such other rights (including any notice or similar rights) as if a
member of the Compensation Committee.

(j) For so long as any Panavision Director serves as a director of Acquiror,
Acquiror shall not amend, alter or repeal any right to indemnification or
exculpation covering or benefiting any director designated pursuant to this
Agreement as and to the extent consistent with applicable law, including but not
limited to Article Sixth of the Certificate of Incorporation and Article VII of
the Bylaws (whether such right is contained in the Certificate of Incorporation,
the Bylaws or another document) (except to the extent such amendment or
alteration permits Acquiror to provide broader indemnification or exculpation
rights on a retroactive basis than permitted prior thereto).

(k) Subject to compliance with the listing standards of Nasdaq, the Panavision
Directors may, but do not need to, qualify as “independent” pursuant to the
listing standards of Nasdaq. Unless otherwise agreed in writing by the
Panavision Holder Representative, all other directors of the Acquiror Board
(other than the Chief Executive Officer of Acquiror and the Saban Directors)
shall qualify as “independent” pursuant to the listing standards of Nasdaq.

(l) At any time the Panavision Stockholders and their Affiliates, in the
aggregate, beneficially own 5.00% or more of the issued and outstanding Acquiror
Common Shares, (i) if the Cerberus Holders and their Affiliates, in the
aggregate, beneficially own at least 2.00% of the issued and outstanding
Acquiror Common Shares, then the Cerberus Holders and their Affiliates that
beneficially own a majority of the Acquiror Common Shares beneficially owned by
the Cerberus Holders and their Affiliates as of such time (the “Majority
Cerberus Holders”) shall be entitled to appoint one (1) individual that is a
Cerberus Related Person (a “Cerberus Board Observer”) who shall be entitled to
attend all meetings of the Acquiror Board in a non-voting capacity by giving
written notice to the Acquiror Board, and (ii) if the Solus Holders and their
Affiliates, in the aggregate, beneficially own at least 2.00% of the issued and
outstanding Acquiror Common Shares, then the Solus Holders and their Affiliates
that beneficially own a majority of the Acquiror Common Shares beneficially
owned by the Solus Holders and their Affiliates as of such time (the “Majority
Solus Holders”) shall be entitled to appoint one (1) individual that is a Solus
Related Person (a “Solus Board Observer”, and together with the Cerberus Board
Observer, collectively, the “Board Observers”) who shall be entitled to attend
all meetings of the Acquiror Board in a non-voting capacity by giving written
notice to the Acquiror Board. Acquiror shall simultaneously give the Board
Observers copies of all notices, consents, minutes and other materials
(financial or otherwise), which Acquiror provides to the Acquiror Board;
provided, however, that (A) if a Board Observer has not, upon the request of
Acquiror, before receiving such information, executed and delivered to Acquiror
an agreement to abide by all Acquiror policies applicable to members of the
Acquiror Board and a confidentiality agreement reasonably acceptable to Acquiror
(it being understood and agreed that any Board Observer shall not be required to
execute and deliver more than one agreement to abide by all Acquiror policies
applicable to members of the Acquiror Board or more than one confidentiality
agreement pursuant to this proviso, except to the extent that any such agreement
is being updated or replaced for members of the Acquiror Board), such Board
Observer may be excluded from access to any information if the Acquiror Board
determines in good faith that

 

7



--------------------------------------------------------------------------------

such exclusion is reasonably necessary to protect confidential proprietary
information of Acquiror or confidential proprietary information of third parties
that Acquiror is required to hold in confidence, or for other similar reasons,
and (B) the Acquiror Board shall have the right to withhold any information or
exclude a Board Observer from any such meeting or any portion thereof if on the
advice of counsel, access to such information or attendance at, or such portion
of, the meeting would reasonably be expected to result in the loss of
attorney-client or similar privilege, and a Board Observer shall not be entitled
to receive, and Acquiror may screen a Board Observer from, information to the
extent related to any matter that is reasonably expected to involve a conflict
of interest between Acquiror and/or one or more of its Subsidiaries, on the one
hand, and the Panavision Holder Representative, Cerberus, Solus or one of their
respective Affiliates, as applicable, on the other hand, due to such Persons
being on opposite sides of such dispute, transaction or contract negotiation,
amendment or modification or other situation. A Cerberus Board Observer may be
removed and/or, subject to the ownership thresholds required to appoint a
Cerberus Board Observer pursuant to this Section 1(l), replaced at any time by
the Majority Cerberus Holders by giving written notice to the Acquiror Board of
the same, and a Solus Board Observer may be removed and/or, subject to the
ownership thresholds required to appoint a Solus Board Observer pursuant to this
Section 1(l), replaced at any time by the Majority Solus Holders by giving
written notice to the Acquiror Board of the same.

Section 2. Saban Directors.

(a) At least two (2) Business Days prior to the filing with the SEC of the
Shareholder Meeting Proxy Statement pursuant to Section 10.1(a)(ii) of the
Business Combination Agreement, the Saban Sponsor shall specify in writing to
Acquiror and the Panavision Holder Representative (i) one (1) individual to
serve as a Class II director of the Acquiror and one (1) individual to serve as
a Class III director of the Acquiror Board (if the Panavision Holder
Representative is entitled to designate two (2) Initial Panavision Designees) or
two (2) individuals to serve as Class II directors (if the Panavision Holder
Representative is entitled to designate three (3) or four (4) Initial Panavision
Designees) of the Acquiror Board, in each case, immediately following the
Effective Time (the “Designated Initial Saban Designees”), (ii) the Designated
Initial Saban Designee that will serve as a member of the Nominating Committee
and (iii) the Designated Initial Saban Designee that will serve as a member of
the Compensation Committee (it being understood and agreed that if the Saban
Sponsor does not specify in writing the Designated Initial Saban Designees
pursuant to this Section 2(a), then (x) the Class III director and Class II
director or (y) Class II directors, as applicable, that the Saban Sponsor is
entitled to designate and appoint to the Acquiror Board immediately following
the Effective Time (as determined pursuant to Section 2(c)) shall be the
individuals set forth on Schedule IV). The directors of the Acquiror Board
designated pursuant to this Section 2(a) shall be referred to as the “Initial
Saban Designees”.

(b) At and prior to the Effective Time, Acquiror shall take all necessary and
desirable actions such that, immediately following the Effective Time, (i) if
the Panavision Holder Representative is entitled to designate two (2) directors
to the Acquiror Board pursuant to Section 1(c) immediately after the Effective
Time, one of the Initial Saban Designees determined pursuant to Section 2(a) is
a Class III director of Acquiror with a term ending at the 2022 annual meeting
of Acquiror’s stockholders and one of the Initial Saban Designees determined
pursuant to Section 2(a) is a Class II director of Acquiror with a term ending
at the 2021 annual meeting

 

8



--------------------------------------------------------------------------------

of Acquiror’s stockholders, (ii) if the Panavision Holder Representative is
entitled to designate three (3) or four (4) directors to the Acquiror Board
pursuant to Section 1(c) immediately after the Effective Time, each of the
Initial Saban Designees determined pursuant to Section 2(a) is a Class II
director of Acquiror with a term ending at the 2021 annual meeting of Acquiror’s
stockholders, (iii) the applicable Initial Saban Designee determined pursuant to
Section 2(a) is a member of the Nominating Committee and (iv) the applicable
Initial Saban Designee determined pursuant to Section 2(a) is a member of the
Compensation Committee.

(c) Upon the terms and subject to the conditions of this Agreement, from and
after the Effective Time, Acquiror will take all necessary and desirable actions
within its control (including, without limitation, calling special meetings of
the Acquiror Board and the stockholders and recommending, supporting and
soliciting proxies), such that (i) from and after any time that the Saban
Sponsor and its Affiliates, in the aggregate, beneficially own 7.50% or more of
the issued and outstanding Acquiror Common Shares, the Saban Sponsor shall have
the right, but not the obligation, (A) if the Panavision Holder Representative
is, as of such time, entitled to designate less than three (3) individuals to
the Acquiror Board pursuant to Section 1(c), to designate up to one
(1) individual to be appointed or nominated, as the case may be, as a Class III
director (or a comparable class of directors) and one (1) individual to be
appointed or nominated, as the case may be, as a Class II director (or a
comparable class of directors) or, if the Acquiror Board does not contain
classes of directors, two (2) individuals to be appointed or nominated, as the
case may be, as directors or (B) if the Panavision Holder Representative is, as
of such time or immediately following the Effective Time, entitled to designate
three (3) or more individuals to the Acquiror Board pursuant to Section 1(c), to
designate up to two (2) individuals to be appointed or nominated, as the case
may be, as Class II directors (or a comparable class of directors) or, if the
Acquiror Board does not contain classes of directors, as directors; and (ii) if
the Saban Sponsor is not entitled to designate directors pursuant to clause
(i) of this Section 2(c) at any determination time that the Saban Sponsor and
its Affiliates, in the aggregate, beneficially own 5.00% or more of the issued
and outstanding Acquiror Common Shares as of such time, then the Saban Sponsor
shall have the right, but not the obligation, to designate one (1) individual to
be appointed or nominated, as the case may be, as a Class II director (or a
comparable class of directors) or, if the Acquiror Board does not contain
classes of directors, as a director. For the avoidance of doubt, from and after
the time that the Saban Sponsor and its Affiliates, in the aggregate,
beneficially own less than 5.00% of the issued and outstanding Acquiror Common
Shares, the Saban Sponsor shall not have the right to designate any individual
to be appointed or nominated, as the case may be, as a director of the Acquiror
Board. For purposes of determining the percentage of the issued and outstanding
Acquiror Common Shares owned by the Saban Sponsor and its Affiliates under this
Section 2(c), all Contingent Shares (as defined in the Business Combination
Agreement) shall be excluded from such calculation unless and until such
Contingent Shares become vested in accordance with Section 3.16 of the Business
Combination Agreement. Notwithstanding anything to the contrary in this
Agreement, if the Saban Sponsor is entitled to designate an additional
individual to the Acquiror Board for appointment or nomination, as applicable,
pursuant to this Section 2(c), then Acquiror and the Saban Sponsor shall agree
as to, or failing agreement within three (3) Business Days the Saban Sponsor
shall designate, a non-Panavision Director (other than the Chief Executive
Officer of Acquiror) to be removed from the Acquiror Board, and Acquiror shall
promptly take all necessary actions in order for such non-Panavision Director to
be removed from the Acquiror Board, such director position to be filled with
such individual in accordance with this Section 2(c) and for any adjustments to
the classes of the directors to be made such that the individual appointed in
accordance with this Section 2(c) is a Class III director or Class II director,
as applicable.

 

9



--------------------------------------------------------------------------------

(d) If a vacancy on the Acquiror Board occurs because of the death, disability,
disqualification, resignation, or removal of any Saban Director or any Saban
Director ceases to be on the Acquiror Board for any other reason, the Saban
Sponsor shall, so long as the Saban Sponsor is entitled to designate an
individual to such director position for appointment or nomination, as
applicable, pursuant to Section 2(c), be entitled to designate an individual to
fill such director position by giving written notice to Acquiror, and Acquiror
shall, within ten (10) days of such designation, take all necessary and
desirable actions in order for such director position to be filled with such
individual designated in writing pursuant to this Section 2(d). Notwithstanding
anything to the contrary in this Agreement, the Business Combination Agreement
or the Governing Documents of Acquiror, (i) subject to Section 2(e), neither the
Acquiror Board nor any other Person (other than the Saban Sponsor pursuant to
this Section 2(d)) may appoint, elect or designate any Person to fill any such
director position unless, in the case of a vacant director position, the Saban
Sponsor fails to designate a director to fill such director position pursuant to
this Section 2(d) within thirty (30) days after such vacancy on the Acquiror
Board occurs, in which case such vacant director position shall be filled by the
remaining directors on the Acquiror Board in accordance with the Governing
Documents of Acquiror with, unless the Panavision Holder Representative
otherwise agrees in writing, an individual that qualifies as “independent”
pursuant to the listing standards of Nasdaq, and (ii) in the event that the
Saban Sponsor and its Affiliates, in the aggregate, beneficially own less than
an applicable ownership threshold of the issued and outstanding Acquiror Common
Shares specified in Section 2(c), then the requisite number of Saban Directors
shall, upon request of a majority of the directors of the Acquiror Board
(excluding the Saban Directors), resign from the Acquiror Board pursuant to a
Director Resignation Letter and, solely with respect to such resigning Saban
Director(s) and not the other then remaining Saban Director (if any), the
provisions of this Section 2(d) shall not apply (provided that the foregoing
does not limit, restrict or otherwise affect the ability of the Saban Sponsor to
designate additional individuals to the Acquiror Board pursuant to Section 2(c)
if an applicable ownership threshold is subsequently satisfied and that the
Saban Directors that will resign pursuant to this clause (ii) shall be
determined by the Saban Sponsor).

(e) If an individual designated by the Saban Sponsor is not appointed, nominated
or elected pursuant to Section 2(a), 2(b), 2(c) or 2(d) or this Section 2(e)
because of such person’s death, disability, disqualification or withdrawal as a
designee or nominee or for any other reason, then the Saban Sponsor shall be
entitled to designate a replacement to fill such director position by giving
written notice to Acquiror, and Acquiror will, within ten (10) days of such
designation, take all necessary and desirable actions in order for such director
position to be filled with such person designated in writing pursuant to this
Section 2(e). Notwithstanding anything to the contrary in this Agreement, the
Business Combination Agreement or the Governing Documents of Acquiror, neither
the Acquiror Board nor any other Person (other than the Saban Sponsor pursuant
to this Section 2(e)) may appoint, elect or designate any Person to fill any
such director position unless, in the case of a vacant director position, the
Saban Sponsor fails to designate a director to fill such vacant director
position pursuant to this Section 2(e) within thirty (30) days after such
failure of appointment or election to the Acquiror Board occurs, in which case
such vacant director position shall be filled by the remaining directors on the
Acquiror Board in accordance with the Governing Documents of Acquiror with,
unless the Panavision Holder Representative otherwise agrees in writing, an
individual that qualifies as “independent” pursuant to the listing standards of
Nasdaq.

 

10



--------------------------------------------------------------------------------

(f) As promptly as reasonably practicable following the request of any Saban
Director, Acquiror shall enter into an indemnification agreement with such Saban
Director, in the form entered into with the other members of the Acquiror Board.
Acquiror shall pay the reasonable, documented and out-of-pocket expenses
incurred by any Saban Director related to his or her service to Acquiror,
including attending meetings of the Acquiror Board or any committee or
sub-committee thereof (including, to the extent applicable, the Nominating
Committee) or events attended on behalf of Acquiror or any of its Subsidiaries
at Acquiror’s request.

(g) In accordance with the Bylaws, the Acquiror Board may from time to time by
resolution establish and maintain one or more committees of the Acquiror Board,
each committee to consist of one or more directors. Acquiror shall notify the
Saban Sponsor in writing of any committee (other than the Nominating Committee
or the Compensation Committee) of the Acquiror Board to be established at least
fifteen (15) days prior to the effective establishment of such committee.
Without limiting the other rights of the Saban Sponsor under this Agreement
(including pursuant to Section 2(h) and Section 2(i)), if requested by the Saban
Sponsor in writing, Acquiror shall promptly take all necessary and desirable
actions to cause at least one (1) Saban Director to be appointed as a member of
each such committee unless such designation would violate any legal restriction
on such committee’s composition or the rules and regulations of Nasdaq.

(h) At any time the Saban Sponsor and its Affiliates, in the aggregate,
beneficially own 5.00% or more of the issued and outstanding Acquiror Common
Shares, if a vacancy on the Nominating Committee occurs because of the death,
disability, disqualification, resignation or removal of a Saban Director or any
Saban Director ceases to be on the Nominating Committee for any other reason
(including the end of the term of such director), then the Saban Sponsor shall
be entitled to designate a replacement to fill such vacant committee position
with another Saban Director by giving written notice to Acquiror, and Acquiror
will, within ten (10) days of such designation, take all necessary and desirable
actions such that such vacant committee position will be filled with such
person. Notwithstanding anything to the contrary in this Agreement, the Business
Combination Agreement, the Governing Documents of Acquiror or the Nominating
Committee charter or any other similar applicable documents, (i) neither the
Acquiror Board nor any other Person (other than the Saban Sponsor pursuant to
this Section 2(h)) may appoint, elect or designate any Person to fill any such
vacant committee position unless the Saban Sponsor fails to designate a director
to fill such vacant committee position pursuant to this Section 2(h) within the
later of (A) forty-five (45) days after such vacancy on the Nominating Committee
occurs and (B) the date on which a Saban Director is appointed pursuant to
Sections 2(d) and 2(e), in which case such vacant committee position shall be
filled with the then-remaining Saban Director or, if no Saban Director is then
serving on the Acquiror Board, in accordance with the Governing Documents of
Acquiror and the Nominating Committee charter or other applicable documents, and
(ii) in the event that any action or meeting of the Nominating Committee occurs
prior to the designation of a Person to fill such vacant committee position
pursuant to this Section 2(h), then, so long as any Saban Director is then
serving on the Acquiror Board, at least one (1) Saban Director shall be entitled
to participate in such action or meeting and such other rights (including any
notice or similar rights) as if a member of the Nominating Committee.

 

11



--------------------------------------------------------------------------------

(i) At any time the Saban Sponsor and its Affiliates, in the aggregate,
beneficially own 5.00% or more of the issued and outstanding Acquiror Common
Shares, if a vacancy on the Compensation Committee occurs because of the death,
disability, disqualification, resignation or removal of a Saban Director or any
Saban Director ceases to be on the Compensation Committee for any other reason
(including the end of the term of such director), then the Saban Sponsor shall
be entitled to designate a replacement to fill such vacant committee position
with another Saban Director by giving written notice to Acquiror, and Acquiror
will, within ten (10) days of such designation, take all necessary and desirable
actions such that such vacant committee position will be filled with such
person. Notwithstanding anything to the contrary in this Agreement, the Business
Combination Agreement, the Governing Documents of Acquiror or the Compensation
Committee charter or any other similar applicable documents, (i) neither the
Acquiror Board nor any other Person (other than the Saban Sponsor pursuant to
this Section 2(i)) may appoint, elect or designate any Person to fill any such
vacant committee position unless the Saban Sponsor fails to designate a director
to fill such vacant committee position pursuant to this Section 2(i) within the
later of (A) forty-five (45) days after such vacancy on the Compensation
Committee occurs and (B) the date on which a Saban Director is appointed
pursuant to Sections 2(d) and 2(e), in which case such vacant committee position
shall be filled with a then-remaining Saban Director or, if no Saban Director is
then serving on the Acquiror Board, in accordance with the Governing Documents
of Acquiror and the Compensation Committee charter or other applicable
documents, and (ii) in the event that any action or meeting of the Compensation
Committee occurs prior to the designation of a Person to fill such vacant
committee position pursuant to this Section 2(i), then, so long as any Saban
Director is then serving on the Acquiror Board, at least one (1) Saban Director
shall be entitled to participate in such action or meeting and such other rights
(including any notice or similar rights) as if a member of the Compensation
Committee.

(j) For so long as any Saban Director serves as a director of Acquiror, Acquiror
shall not amend, alter or repeal any right to indemnification or exculpation
covering or benefiting any director designated pursuant to this Agreement as and
to the extent consistent with applicable law, including but not limited to
Article Sixth of the Certificate of Incorporation and Article VII of the Bylaws
of Acquiror (whether such right is contained in the Certificate of
Incorporation, the Bylaws or another document) (except to the extent such
amendment or alteration permits Acquiror to provide broader indemnification or
exculpation rights on a retroactive basis than permitted prior thereto).

(k) Subject to compliance with the listing standards of Nasdaq, the Saban
Directors may, but do not need to, qualify as “independent” pursuant to the
listing standards of Nasdaq. Unless otherwise agreed in writing by the Saban
Sponsor, all other directors of the Acquiror Board (other than the Chief
Executive Officer of Acquiror and the Panavision Directors) shall qualify as
“independent” pursuant to the listing standards of Nasdaq.

 

12



--------------------------------------------------------------------------------

Section 3. Independent Directors. At least two (2) Business Days prior to the
filing with the SEC of the Shareholder Meeting Proxy Statement pursuant to
Section 10.1(a)(ii) of the Business Combination Agreement, the Panavision Holder
Representative and the Saban Sponsor collectively shall specify in writing to
Acquiror the mutually agreed upon individuals to serve as the Designated
Independent Directors immediately following the Effective Time.

Section 4. Panavision Stockholders Standstill.

(a) Subject to Sections 4(b), 4(c) and 4(d), from and after the Effective Time,
each of the Key Panavision Stockholders agrees that it shall not, directly or
indirectly, alone or in concert with others, without the prior written consent
of Acquiror and the Saban Sponsor:

(i) engage in any “solicitation” of “proxies” (as such terms are used in
Regulation 14 of the Exchange Act) to vote or consents to vote, or seek to
advise or influence any Person with respect to the voting of, any voting
securities of Acquiror or any of its Subsidiaries in opposition of any
individual nominated or designated for appointment or election to the Acquiror
Board by the Saban Sponsor pursuant to this Agreement or otherwise in opposition
of any Saban Director (including by “solicitation” of “proxies” in favor of any
opposing nominee of any such individual);

(ii) form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) of the Exchange Act) in connection with any action contemplated
by clause (i) of this Section 4(a);

(iii) enter into any arrangements, understanding or agreements (whether written
or oral) with, or advise, finance, assist or knowingly encourage, any other
Person in connection with any of the foregoing;

(iv) make any public disclosure inconsistent with clauses (i) through (iii) of
this Section 4(a), or take any action that would reasonably be expected to
require Acquiror to make any public disclosure with respect to the matters set
forth in clauses (i) through (iii) of this Section 4(a); or

(v) take any action challenging the validity or enforceability of this
Section 4.

(b) Notwithstanding anything herein to the contrary, nothing in this Section 4
or elsewhere in this Agreement shall be deemed to in any way restrict, limit or
prevent (i) any Key Panavision Stockholder, any of its Affiliates or any of
their respective agents or representatives from, directly or indirectly,
discussing any matter (including a Company Sale) with Acquiror, the Acquiror
Board (or any of its members) or any member of Acquiror’s or any of its
Subsidiaries’ management or exercising its voting rights with respect to any
matter brought before the stockholders of Acquiror or any of its Subsidiaries in
any manner it chooses, (ii) any Key Panavision Stockholder, any of its
Affiliates or any of their respective agents or representatives from, directly
or indirectly, negotiating, entering into an agreement with respect to, or
consummating, a Company Sale (including as to the composition of the Acquiror
Board in connection with any such Company Sale), (iii) the Key Panavision
Stockholders or their Affiliates from (A) bringing litigation to enforce the
provisions of this Agreement, the Business

 

13



--------------------------------------------------------------------------------

Combination Agreement or the Governing Documents of Acquiror or (B) making
counterclaims with respect to any proceeding initiated by, or on behalf of,
Acquiror against any Panavision Stockholder with respect to this Agreement, the
Business Combination Agreement or the Governing Documents of Acquiror, or
(iv) any Panavision Director from taking any action consistent with such
director’s fiduciary duties under applicable law in connection with such role.

(c) Notwithstanding anything in this Agreement to the contrary, the provisions
of Section 4(a) shall be suspended if:

(i) any Person or “group” (as defined in Section 13(d)(3) of the Exchange Act):
(A) executes a definitive agreement with Acquiror providing for (or the Acquiror
Board approves) a transaction or series of related transactions involving a
Company Sale, provided that Section 4(a) will be reinstated if Acquiror publicly
states that any such process has been irrevocably terminated; (B) commences, or
announces an intention to commence, a tender offer or exchange offer that, if
consummated, would result in the acquisition of beneficial ownership of more
than 50.00% of Acquiror’s issued and outstanding voting securities and, in the
case of this clause (B), the Acquiror Board recommends, or publicly discloses an
intention to recommend, that Acquiror’s shareholders tender their Acquiror
Common Shares into such offer or fails to recommend against its shareholders
tendering their Acquiror Common Shares into such offer within ten (10) Business
Days after the commencement of such offer or at any time thereafter at which it
publicly takes a position with respect to such offer, provided that Section 4(a)
will be reinstated if any such tender offer or exchange offer is irrevocably
withdrawn or terminated; or (C) commences any “solicitation” of “proxies” (as
such terms are defined in the rules of the SEC) to elect and/or remove a
majority of the Acquiror Board, provided that Section 4(a) will be reinstated if
any such solicitation is irrevocably terminated; or

(ii) Acquiror publicly discloses that it has authorized a process for the
solicitation of offers or indications of interest with respect to a Company
Sale, and fails to invite the Key Panavision Stockholders to participate in the
process on substantially the same terms as apply to other participants, provided
that Section 4(a) will be reinstated if Acquiror publicly states that any such
process has been irrevocably terminated.

(d) The provisions set forth in this Section 4 shall be effective subject to,
and conditioned upon, the occurrence of the Effective Time and shall remain in
full force and effect for the period commencing at the Effective Time and ending
on the earliest to occur of: (i) the date on which the Saban Sponsor and its
Affiliates, in the aggregate, beneficially own less than 5.00% of the issued and
outstanding Acquiror Common Shares; (ii) the date on which the Panavision Holder
Representative no longer has the right to designate any Panavision Director to
the Acquiror Board pursuant to this Agreement; (iii) written notice by the
Panavision Holder Representative in the event that Acquiror fails to comply in
any material respect with Section 1 or, to the extent applicable, Section 7 or
the Saban Sponsor fails to comply in any material respect with Section 5; and
(iv) the mutual written consent of the Panavision Holder Representative and the
Saban Sponsor to terminate this Section 4.

 

14



--------------------------------------------------------------------------------

Section 5. Saban Sponsor Standstill.

(a) Subject to Sections 5(b), 5(c) and 5(d), from and after the Effective Time,
each of the Saban Sponsor and Saban Sponsor II agrees that it shall not,
directly or indirectly, alone or in concert with others, without the prior
written consent of Acquiror and the Panavision Holder Representative:

(i) engage in any “solicitation” of “proxies” (as such terms are used in
Regulation 14 of the Exchange Act) to vote or consents to vote, or seek to
advise or influence any Person with respect to the voting of, any voting
securities of Acquiror or any of its Subsidiaries in opposition of any
individual nominated or designated for appointment or election to the Acquiror
Board by the Panavision Holder Representative pursuant to this Agreement or
otherwise in opposition of any Panavision Director (including by “solicitation”
of “proxies” in favor of any opposing nominee of any such individual);

(ii) form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) of the Exchange Act) in connection with any action contemplated
by clause (i) of this Section 5(a);

(iii) enter into any arrangements, understanding or agreements (whether written
or oral) with, or advise, finance, assist or knowingly encourage, any other
Person in connection with any of the foregoing;

(iv) make any public disclosure inconsistent with clauses (i) through (iii) of
this Section 5(a), or take any action that would reasonably be expected to
require Acquiror to make any public disclosure with respect to the matters set
forth in clauses (i) through (iii) of this Section 5(a); or

(v) take any action challenging the validity or enforceability of this
Section 5.

(b) Notwithstanding anything herein to the contrary, nothing in this Section 5
or elsewhere in this Agreement shall be deemed to in any way restrict, limit or
prevent (i) the Saban Sponsor, any of its Affiliates (including Saban Sponsor
II) or any of their respective agents or representatives from, directly or
indirectly, discussing any matter (including a Company Sale) with Acquiror, the
Acquiror Board (or any of its members) or any member of Acquiror’s or any of its
Subsidiaries’ management or exercising its voting rights with respect to any
matter brought before the stockholders of Acquiror or any of its Subsidiaries in
any manner it chooses, (ii) subject to Section 7, the Saban Sponsor, any of its
Affiliates (including Saban Sponsor II) or any of their respective agents or
representatives from, directly or indirectly, negotiating, entering into an
agreement with respect to, or consummating, a Company Sale (including as to the
composition of the Acquiror Board in connection with any such Company Sale),
(iii) the Saban Sponsor or its Affiliates (including Saban Sponsor II) from
(A) bringing litigation to enforce the provisions of this Agreement, the
Business Combination Agreement or the Governing Documents of Acquiror or
(B) making counterclaims with respect to any proceeding initiated by, or on
behalf of, Acquiror against the Saban Sponsor with respect to this Agreement,
the Business Combination Agreement or the Governing Documents of Acquiror, or
(iv) any Saban Director from taking any action consistent with such director’s
fiduciary duties under applicable law in connection with such role.

 

15



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement to the contrary, the provisions
of Section 5(a) shall be suspended if:

(i) any Person or “group” (as defined in Section 13(d)(3) of the Exchange Act):
(A) executes a definitive agreement with Acquiror providing for (or the Acquiror
Board approves) a transaction or series of related transactions involving a
Company Sale, provided that Section 5(a) will be reinstated if Acquiror publicly
states that any such process has been irrevocably terminated; (B) commences, or
announces an intention to commence, a tender offer or exchange offer that, if
consummated, would result in the acquisition of beneficial ownership of more
than 50.00% of Acquiror’s issued and outstanding voting securities and, in the
case of this clause (B), the Acquiror Board recommends, or publicly discloses an
intention to recommend, that Acquiror’s shareholders tender their Acquiror
Common Shares into such offer or fails to recommend against its shareholders
tendering their Acquiror Common Shares into such offer within ten (10) Business
Days after the commencement of such offer or at any time thereafter at which it
publicly takes a position with respect to such offer, provided that Section 5(a)
will be reinstated if any such tender offer or exchange offer is irrevocably
withdrawn or terminated; or (C) commences any “solicitation” of “proxies” (as
such terms are defined in the rules of the SEC) to elect and/or remove a
majority of the Acquiror Board, provided that Section 5(a) will be reinstated if
any such solicitation is irrevocably terminated; or

(ii) Acquiror publicly discloses that it has authorized a process for the
solicitation of offers or indications of interest with respect to a Company
Sale, and fails to invite the Saban Sponsor to participate in the process on
substantially the same terms as apply to other participants, provided that
Section 5(a) will be reinstated if Acquiror publicly states that any such
process has been irrevocably terminated.

(d) The provisions set forth in this Section 5 shall be effective subject to,
and conditioned upon, the occurrence of the Effective Time and shall remain in
full force and effect for the period commencing at the Effective Time and ending
on the earliest to occur of: (i) the date on which the Panavision Stockholders
and their Affiliates, in the aggregate, beneficially own less than 5.00% of the
issued and outstanding Acquiror Common Shares; (ii) the date on which the Saban
Sponsor no longer has the right to designate any Saban Director to the Acquiror
Board pursuant to this Agreement; (iii) written notice by the Saban Sponsor in
the event that Acquiror fails to comply in any material respect with Section 2
or, to the extent applicable, Section 8 or the Key Panavision Stockholders fail
to comply in any material respect with Section 4; and (iv) the mutual written
consent of the Panavision Holder Representative and the Saban Sponsor to
terminate this Section 5.

Section 6. Chair of the Board. The individual who initially will serve as the
chair of the Acquiror Board (the “Chair of the Board”) shall be Kimberly Snyder.
If a vacancy in the role of Chair of the Board occurs because of the death,
disability, disqualification, resignation or removal of any such Chair of the
Board, then, (a) so long as (i) the Panavision Holder Representative is entitled
to designate an individual to a director position pursuant to Section 1(c)(ii)
and (ii) the Saban Sponsor is entitled to designate an individual to a director
position pursuant to Section 2(c)(ii), the Panavision Holder Representative and
the Saban Sponsor shall mutually agree on the replacement Chair of the Board and
the Acquiror Board shall elect the replacement Chair of the Board in accordance
with the Governing Documents of Acquiror;

 

16



--------------------------------------------------------------------------------

provided, that if the Panavision Holder Representative and the Saban Sponsor
fail to mutually agree on such replacement Chair of the Board within one week of
such vacancy, a majority of the Acquiror Board shall elect the replacement Chair
of the Board from the then current members of the Acquiror Board; and (b) in all
other cases, a majority of the Acquiror Board shall elect the replacement Chair
of the Board in accordance with the Governing Documents of Acquiror.

Section 7. Actions Requiring Special Approval of the Panavision Holder
Representative.

(a) From and after the Effective Time at any time that the Panavision
Stockholders and their Affiliates beneficially own, in the aggregate, at least
5.00% of the issued and outstanding Acquiror Common Shares, Acquiror shall not,
and shall cause each of its Subsidiaries not to, in each case, without the prior
written consent of the Panavision Holder Representative, except in connection
with a Company Sale:

(i) amend, waive, rescind or otherwise modify any provision of the Governing
Documents of Acquiror or any of its Subsidiaries in a manner that adversely
affects any of the express rights of the Panavision Stockholders or the
Panavision Holder Representative under the Governing Documents of Acquiror or
this Agreement or any of the covenants, agreements or obligations of Acquiror or
the Saban Sponsor under this Agreement;

(ii) liquidate or dissolve, except (A) in connection with a reorganization,
restructuring or similar transaction or series of related transactions approved
by the Acquiror Board that is consummated in a manner that preserves in all
material respects the same rights and obligations immediately following such
transaction or series of related transactions as the parties hereto had under
this Agreement immediately prior to such transaction or series of related
transactions or (B) for the liquidation or dissolution of any Subsidiary that
does not affect the rights and obligations of the parties hereto under this
Agreement;

(iii) enter into or consummate, directly or indirectly, any transaction or
agreement with (A) any Affiliate of Acquiror (other than, in the case of
Acquiror, any of its Subsidiaries or, in the case of any Subsidiary of Acquiror,
Acquiror or another Subsidiary of Acquiror), (B) the Saban Sponsor or any of its
Affiliates, (C) any Person that is part of a “group” that beneficially owns at
least 5.00% of the issued and outstanding Acquiror Common Shares, (D) any
Representative of any Person described in the foregoing clauses (A) through (C)
and (E) any parent, child, sibling or spouse who resides with, or is a dependent
of, any Person described in the foregoing clauses (A) through (D), in each case
other than (x) those transactions entered into on arm’s-length terms that are
approved in accordance with Acquiror’s “Related Party Policy” or such successor
policy, (y) (1) transactions expressly permitted or required by this Agreement,
the Business Combination Agreement or any of the Ancillary Agreements,
(2) ordinary course director compensation and expense reimbursement as permitted
by the Governing Documents of Acquiror or any of its Subsidiaries and this
Agreement, (3) officer compensation approved by the Compensation Committee and
(4) director and officer indemnification agreements and the rights of
indemnification and exculpation provided to directors and officers pursuant to
the Governing Documents of Acquiror or any of its Subsidiaries or the Business
Combination Agreement and (z) any agreement with Solus Alternative Asset
Management LP or any of its Affiliates in connection with, or related to, the
Debt Financing (including the Debt Commitment Letter, the Debt Documents and any
agreements or contracts entered into after the date hereof in connection with
any of the foregoing); or

 

17



--------------------------------------------------------------------------------

(iv) (A) except for any increase to the size of the Acquiror Board that is
approved by the Acquiror Board in connection with an acquisition of any Person
or any assets, properties or rights of any Person (provided that any such
increase shall not otherwise affect the rights and obligations of the parties
hereto under this Agreement), increase or decrease the size of the Acquiror
Board or (B) except as required by this Agreement, change the classes on which
the Acquiror Board members serve.

(b) In addition to the rights granted pursuant to Section 7(a), from and after
the Effective Time at any time that the Panavision Stockholders and their
Affiliates beneficially own, in the aggregate, at least 20.00% of the Acquiror
Common Shares until such time that the Panavision Stockholders and their
Affiliates beneficially own, in the aggregate, at least 10.00% of the issued and
outstanding Acquiror Common Shares, Acquiror shall not, and shall cause each of
its Subsidiaries not to, in each case, without the prior written consent of the
Panavision Holder Representative, except in connection with a Company Sale:

(i) issue (by reclassification or otherwise) or enter into any agreement
providing for the issuance (contingent or otherwise) of any new class or series
of Equity Securities (including any notes or debt securities convertible into or
exchangeable for any Equity Securities) that is senior in ranking to the
Acquiror Common Shares;

(ii) except as may be required to give effect to any changes contemplated by
Section 7(a)(iv), enter into any equityholders, voting or similar agreement
relating to or affecting the ownership or voting of the Equity Securities of
Acquiror or the governance of Acquiror; or

(iii) issue Equity Securities to employees of Acquiror and its Subsidiaries in
an amount that is in excess of 7.00% of the fully diluted capital stock of
Acquiror during any five (5)-year period commencing after the Effective Time.

(c) In addition to the rights granted pursuant to Sections 7(a) and 7(b), from
and after the Effective Time at any time that the Panavision Stockholders and
their Affiliates beneficially own, in the aggregate, at least 27.50% of the
Acquiror Common Shares until such time that the Panavision Stockholders and
their Affiliates cease to beneficially own, in the aggregate, at least 17.50% of
the issued and outstanding Acquiror Common Shares, Acquiror shall not, and shall
cause each of its Subsidiaries not to, in each case, without the prior written
consent of the Panavision Holder Representative:

(i) enter into any definitive agreement to effect, or effect, any business
combination, acquisition, disposition or merger or any transaction or series of
transactions relating to the sale, lease or disposition of (but excluding liens
upon) any assets, properties or intellectual property rights of Acquiror or any
of its Subsidiaries or any third party(ies), in any such case, involving (A) the
acquisition, disposition, sale, lease or transfer, directly or indirectly,

 

18



--------------------------------------------------------------------------------

of assets, properties and/or rights of Acquiror or any of its Subsidiaries or of
any third party(ies) with an aggregate value in excess of $62,500,000, (B) an
aggregate enterprise value in excess of $62,500,000 or (C) consideration to or
from Acquiror and/or any of its Subsidiaries with an aggregate value in excess
of $62,500,000, in each case, such value to be determined in good faith by the
Acquiror Board;

(ii) materially alter or change the businesses of Acquiror and its Subsidiaries
or enter into any material line of business that is unrelated to any line of
business conducted by Acquiror or any of its Subsidiaries as of immediately
following the Effective Time; or

(iii) incur, assume or otherwise become liable for any indebtedness for borrowed
money or guarantee the indebtedness for borrowed money of any other Person in
excess of $62,500,000 in the aggregate, except for (A) any indebtedness incurred
under the “revolving” credit facility to be entered into on the Closing Date or
in connection with any acquisition that is entered into in accordance with this
Section 7 (including a Company Sale), (B) any amendment to the “revolving”
credit facility to be entered into on the Closing Date that does not
(1) increase the total principal amount of the then outstanding indebtedness of
Acquiror on a consolidated basis, excluding any fees associated therewith, and
any subsequent incurrence thereunder, or (2) increase the total principal amount
that may be borrowed thereunder, or (C) the refinancing of existing indebtedness
that does not (1) increase the total principal amount of the then outstanding
indebtedness of Acquiror on a consolidated basis, excluding any fees associated
therewith, and any subsequent incurrence thereunder, or (2) increase the total
principal amount that may be borrowed thereunder.

(d) In addition to the rights granted pursuant to Sections 7(a), 7(b) and
Section 7(c), from and after the Effective Time at any time that the Panavision
Stockholders and their Affiliates beneficially own, in the aggregate, at least
32.50% of the Acquiror Common Shares until such time that the Panavision
Stockholders and their Affiliates cease to beneficially own, in the aggregate,
at least 25.00% of the issued and outstanding Acquiror Common Shares, Acquiror
shall not, and shall cause each of its Subsidiaries not to, without the prior
written consent of the Panavision Holder Representative, enter into any
definitive agreement to effect, or effect, a Company Sale.

(e) At least quarterly and otherwise in connection with any action to be taken
by Acquiror or any of its Subsidiaries, as applicable, pursuant to this
Section 7 that may require the prior written consent of the Panavision Holder
Representative, the Key Panavision Stockholders and Acquiror shall reasonably
cooperate with each other to determine and identify any Affiliates of the
Panavision Stockholders that hold Acquiror Common Shares for purposes of
determining satisfaction of the applicable beneficial ownership threshold set
forth in this Section 7 with respect to the Panavision Holder Representative’s
consent right over such proposed action (it being understood and agreed that
only the Affiliates so identified shall be included for such purpose). The Key
Panavision Holders and Acquiror shall mutually agree to institute reasonable
procedures to determine and identify Affiliates pursuant to the immediately
preceding sentence.

 

19



--------------------------------------------------------------------------------

Section 8. Actions Requiring Special Approval of the Saban Sponsor.

(a) From and after the Effective Time at any time that the Saban Sponsor and its
Affiliates beneficially own, in the aggregate, at least 5.00% of the issued and
outstanding Acquiror Common Shares, Acquiror shall not, and shall cause each of
its Subsidiaries not to, in each case, without the prior written consent of the
Saban Sponsor, except in connection with a Company Sale:

(i) amend, waive, rescind or otherwise modify any provision of the Governing
Documents of Acquiror or any of its Subsidiaries in a manner that adversely
affects any of the express rights of the Saban Sponsor under the Governing
Documents of Acquiror or this Agreement or any of the covenants, agreements or
obligations of Acquiror or the Panavision Holder Representative under this
Agreement;

(ii) liquidate or dissolve, except (A) in connection with a reorganization,
restructuring or similar transaction or series of related transactions approved
by the Acquiror Board that is consummated in a manner that preserves in all
material respects the same rights and obligations immediately following such
transaction or series of related transactions as the parties hereto had under
this Agreement immediately prior to such transaction or series of related
transactions or (B) for the liquidation or dissolution of any Subsidiary that
does not affect the rights and obligations of the parties hereto under this
Agreement;

(iii) enter into or consummate, directly or indirectly, any transaction or
agreement with (A) any Affiliate of Acquiror (other than, in the case of
Acquiror, any of its Subsidiaries or, in the case of any Subsidiary of Acquiror,
Acquiror or another Subsidiary of Acquiror), (B) any Principal Panavision Holder
or any of their Affiliates, (C) any Person that is part of a “group” that
beneficially owns at least 5.00% of the issued and outstanding Acquiror Common
Shares, (D) any Representative of any Person described in the foregoing clauses
(A) through (C) and (E) any parent, child, sibling or spouse who resides with,
or is a dependent of, any Person described in the foregoing clauses (A) through
(D), in each case other than (x) those transactions entered into on arm’s-length
terms that are approved in accordance with Acquiror’s “Related Party Policy” or
such successor policy, (y) (1) transactions expressly permitted or required by
this Agreement, the Business Combination Agreement or any of the Ancillary
Agreements, (2) ordinary course director compensation and expense reimbursement
as permitted by the Governing Documents of Acquiror or any of its Subsidiaries
and this Agreement, (3) officer compensation approved by the Compensation
Committee and (4) director and officer indemnification agreements and the rights
of indemnification and exculpation provided to directors and officers pursuant
to the Governing Documents of Acquiror or any of its Subsidiaries or the
Business Combination Agreement and (z) any agreement with Solus Alternative
Asset Management LP or any of its Affiliates in connection with, or related to,
the Debt Financing (including the Debt Commitment Letter, the Debt Documents and
any agreements or contracts entered into after the date hereof in connection
with any of the foregoing); or

(iv) (A) except for any increase to the size of the Acquiror Board that is
approved by the Acquiror Board in connection with an acquisition of any Person
or any assets, properties or rights of any Person (provided that any such
increase shall not otherwise affect the rights and obligations of the parties
hereto under this Agreement), increase or decrease the size of the Acquiror
Board or (B) except as required by this Agreement, change the classes on which
the Acquiror Board members serve.

 

20



--------------------------------------------------------------------------------

(b) In addition to the rights granted pursuant to Section 8(a), from and after
the Effective Time at any time that the Saban Sponsor and its Affiliates
beneficially own, in the aggregate, at least 20.00% of the Acquiror Common
Shares until such time that the Saban Sponsor and its Affiliates beneficially
own, in the aggregate, at least 10.00% of the issued and outstanding Acquiror
Common Shares, Acquiror shall not, and shall cause each of its Subsidiaries not
to, in each case, without the prior written consent of the Saban Sponsor, except
in connection with a Company Sale:

(i) issue (by reclassification or otherwise) or enter into any agreement
providing for the issuance (contingent or otherwise) of any new class or series
of Equity Securities (including any notes or debt securities convertible into or
exchangeable for any Equity Securities) that is senior in ranking to the
Acquiror Common Shares;

(ii) except as may be required to give effect to any changes contemplated by
Section 8(a)(iv), enter into any equityholders, voting or similar agreement
relating to or affecting the ownership or voting of the Equity Securities of
Acquiror or the governance of Acquiror; or

(iii) issue Equity Securities to employees of Acquiror and its Subsidiaries in
an amount that is in excess of 7.00% of the fully diluted capital stock of
Acquiror during any five (5)-year period commencing after the Effective Time.

(c) At least quarterly and otherwise in connection with any action to be taken
by Acquiror or any of its Subsidiaries, as applicable, pursuant to this
Section 8 that may require the prior written consent of the Saban Sponsor, the
Saban Sponsor and Acquiror shall reasonably cooperate with each other to
determine and identify any Affiliates of the Saban Sponsor that hold Acquiror
Common Shares for purposes of determining satisfaction of the applicable
beneficial ownership threshold set forth in this Section 8 with respect to the
Saban Sponsor’s consent right over such proposed action (it being understood and
agreed that only the Affiliates so identified shall be included for such
purpose). The Saban Sponsor and Acquiror shall mutually agree to institute
reasonable procedures to determine and identify Affiliates pursuant to the
immediately preceding sentence.

Section 9. Panavision Information Rights.

(a) The Key Panavision Stockholders shall be entitled to receive (i) any
information received by any Panavision Director; provided, however, that the Key
Panavision Stockholders shall not be entitled to receive information provided to
a Panavision Director if the Acquiror Board (or a committee thereof) determines
in good faith, based on the advice of Acquiror’s counsel, that such omission may
be necessary in order to preserve Acquiror’s attorney-client or similar
privilege, and the Key Panavision Stockholders shall not be entitled to receive,
and Acquiror may screen a Panavision Director from, information related to any
matter that involves any dispute, transaction or contract negotiation, amendment
or modification, or other situation that is reasonably expected to involve a
conflict of interest between Acquiror

 

21



--------------------------------------------------------------------------------

and/or one or more of its Subsidiaries, on the one hand, and a Key Panavision
Stockholder and/or one or more of its Affiliates, on the other hand, due to such
Persons being on opposite sides of such dispute, transaction or contract
negotiation, amendment or modification or other situation; provided, further,
that if a Key Panavision Stockholder does not, upon the request of Acquiror,
before receiving such information, execute and deliver to Acquiror an agreement
to abide by all Acquiror policies applicable to members of the Acquiror Board
and a confidentiality agreement reasonably acceptable to Acquiror, such Key
Panavision Stockholder may be excluded from access to any information if the
Acquiror Board determines in good faith that such exclusion is reasonably
necessary to protect confidential proprietary information of Acquiror or
confidential proprietary information of third parties that Acquiror is required
to hold in confidence, or for other similar reasons, and (ii) such other
information and data as a Key Panavision Stockholder may reasonably request in
connection with its ownership of Acquiror Common Shares, including any
information necessary to assist such Key Panavision Stockholder in preparing its
tax, regulatory or other similar filings or as otherwise required for
administrative purposes. Any information pursuant to clause (i) of this
Section 9(a) may be provided to the Key Panavision Stockholders by Acquiror or a
Panavision Director. Any Key Panavision Stockholder, in its sole discretion, may
decline to receive any information pursuant to clause (i) of this Section 9(a)
upon written notice to Acquiror (it being understood and agreed that if a Key
Panavision Stockholder declines any such information it shall in no way affect
or limit another Key Panavision Stockholder’s right to receive the same
information pursuant to this Section 9(a)). Notwithstanding the foregoing,
Acquiror shall not be required to provide, and a Panavision Director shall not
provide on behalf of Acquiror pursuant to this Section 9(a), any information
that would reasonably be expected to violate any confidentiality obligations
owing to third Persons or Law to which Acquiror or any of its Subsidiaries is
subject; provided, that if any information is withheld pursuant to this
sentence, Acquiror will (A) inform such Key Panavision Stockholder as to the
general nature of what is being withheld and (B) use its commercially reasonable
efforts (at the cost and expense of the requesting party) to accommodate any
request from such Key Panavision Stockholder for information pursuant to this
Section 9(a) in a manner that does not result in such a violation.

(b) Acquiror will deliver, or will cause to be delivered, the following to the
Key Panavision Stockholders (unless a Key Panavision Stockholder has informed
Acquiror in writing that it does not wish to receive any such information) (it
being understood and agreed that if a Key Panavision Stockholder declines any
such information it shall in no way affect or limit another Key Panavision
Stockholder’s right to receive the same information pursuant to this
Section 9(b)):

(i) to the extent that such information is provided to the Acquiror Board, as
soon as available after each month and in any event within fifteen (15) days
after the date on which such information is delivered in final form to the
Acquiror Board, unaudited consolidated monthly financial reports of Acquiror and
its consolidated Subsidiaries prepared in accordance with GAAP; and

(ii) to the extent that such information is provided to the Acquiror Board, as
soon as available and in any event within fifteen (15) days after the date on
which such information is delivered to the Acquiror Board, the annual business
plan (including operating budget and capital expenditures presented on a monthly
basis).

 

22



--------------------------------------------------------------------------------

(c) Acquiror shall, and shall cause its Subsidiaries to, upon the written
request of a Key Panavision Stockholder, provide the following to such Key
Panavision Stockholder:

(i) reasonable access to appropriate officers and directors of Acquiror and its
Subsidiaries at such reasonable times during normal business hours as may be
requested by such Key Panavision Stockholder for consultation with such Key
Panavision Stockholder with respect to matters relating to the business and
affairs of Acquiror or any of its Subsidiaries (provided that no such access or
consultation shall be required to the extent related to any dispute, transaction
or contract negotiation, amendment or modification, or other situation that is
reasonably expected to involve a conflict of interest between Acquiror and/or
one or more of its Subsidiaries, on the one hand, and the Panavision Holder
Representative, such Key Panavision Stockholder and/or one or more of its
Affiliates, on the other hand, due to such Persons being on opposite sides of
such dispute, transaction or contract negotiation, amendment or modification or
other situation); and

(ii) a reasonably detailed overview of any material information with respect to
any significant corporate actions, including, without limitation, extraordinary
dividends, stock redemptions or repurchases, mergers, acquisitions or
dispositions of assets, issuances of significant amounts of debt or equity and
material amendments to the Acquiror Governing Documents or the organizational
documents of any of Acquiror’s Subsidiaries, and to provide such Key Panavision
Stockholder with the opportunity to reasonably consult with Acquiror and its
Subsidiaries with respect to such actions (provided that no such information or
consultation shall be required (A) with respect to any dispute, transaction or
contract negotiation, amendment or modification, or other situation that is
reasonably expected to involve a conflict of interest between Acquiror and/or
one or more of its Subsidiaries, on the one hand, and the Panavision Holder
Representative, a Key Panavision Stockholder and/or one or more of its
Affiliates, on the other hand, due to such Persons being on opposite sides of
such dispute, transaction or contract negotiation, amendment or modification or
other situation and (B) to the extent that the Acquiror Board (or a committee
thereof) determines in good faith, based on the advice of Acquiror’s counsel,
that such omission may be necessary in order to preserve Acquiror’s
attorney-client or similar privilege).

(d) Acquiror shall, and shall cause its Subsidiaries to, provide each Key
Panavision Stockholder reasonable access, during normal business hours and with
prior written notice, in such manner as to not unreasonably interfere with the
normal operation of Acquiror and its Subsidiaries, to the books, records,
policies and procedures, internal audit and compliance reports, and to officers,
personnel, accountants and other representatives of Acquiror and its
Subsidiaries and their respective businesses, whether located in the United
States or outside the United States, including, without limitation, the right to
audit any such books, records, policies and procedures, and reports and to make
copies therefrom. Without limiting the generality of the foregoing, Acquiror
shall not be required to provide (or cause to be provided) (and each of the
following shall be deemed to be “unreasonable access” pursuant to the
immediately preceding sentence): (i) any information that the Acquiror Board (or
a committee thereof) determines in good faith, based on the advice of Acquiror’s
counsel, that such omission may be necessary in order to preserve Acquiror’s
attorney-client or similar privilege; (ii) any information with respect to any
dispute, transaction or contract negotiation, amendment or modification, or
other situation that is reasonably expected to involve a conflict of interest
between Acquiror and/or one or more

 

23



--------------------------------------------------------------------------------

of its Subsidiaries, on the one hand, and the Panavision Holder Representative,
a Key Panavision Stockholder and/or one or more of its Affiliates, on the other
hand, due to such Persons being on opposite sides of such dispute, transaction
or contract negotiation, amendment or modification or other situation; and
(iii) any information that would reasonably be expected to violate any
confidentiality obligations owing to third Persons or Law to which Acquiror or
any of its Subsidiaries is subject; provided, that if any information is
withheld pursuant to this sentence, Acquiror will (A) inform such Key Panavision
Stockholder as to the general nature of what is being withheld and (B) use its
commercially reasonable efforts (at the cost and expense of the requesting
party) to accommodate any request from Acquiror for information pursuant to this
Section 9(d) in a manner that does not result in such a violation.

(e) The provisions set forth in Sections 9(a), 9(b), 9(c) and 9(d) shall be
effective subject to, and conditioned upon, the occurrence of the Effective Time
and shall remain in full force and effect for the period commencing at the
Effective Time and ending on the earliest to occur of: (i) with regard to all
Key Panavision Stockholders, the date on which the Panavision Stockholders and
their Affiliates, in the aggregate, beneficially own less than 5.00% of the
issued and outstanding Acquiror Common Shares; and (ii) (A) with regard to only
the Cerberus Holders, the date on which the Cerberus Holders and their
Affiliates, in the aggregate, beneficially own less than 2.00% of the issued and
outstanding Acquiror Common Shares, and (B) with regard to only the Solus
Holders, the date on which the Solus Holders and their Affiliates, in the
aggregate, beneficially own less than 2.00% of the issued and outstanding
Acquiror Common Shares.

(f) The Key Panavision Stockholders hereby acknowledge that they are aware that
the United States securities laws prohibit any person who has material,
non-public information concerning a company from purchasing or selling
securities of such company or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

(g) The Key Panavision Stockholders shall maintain the confidentiality of any
confidential and proprietary information of Acquiror or any of its Subsidiaries
received pursuant to Sections 9(a), 9(b), 9(c) and 9(d) (“Panavision Proprietary
Information”) using the same standard of care as it applies to its own
confidential information, except for any Panavision Proprietary Information
which is publicly available or a matter of public knowledge generally. Nothing
herein shall prevent any of the Key Panavision Stockholders from (i) using
Panavision Proprietary Information to enforce its rights under this Agreement,
the Business Combination Agreement and/or any of the Ancillary Agreements or the
rights granted to it as a holder of Acquiror Common Shares contained in
Acquiror’s Governing Documents, (ii) disclosing Panavision Proprietary
Information to its attorneys, accountants, consultants, and other advisors, to
the extent necessary to obtain their services in connection with monitoring and
managing the Key Panavision Stockholders’ investment in Acquiror or otherwise in
connection with this Agreement, the Business Combination Agreement and/or any of
the Ancillary Agreements or the rights granted to it as a holder of Acquiror
Common Shares contained in Acquiror’s Governing Documents, so long as such
advisors are obligated to maintain the confidentiality of the same; provided
that the Key Panavision Stockholders shall be responsible for any breach of such
confidentiality obligations by any such attorneys, accountants, consultants, and
other advisors, or (iii) disclosing Panavision Proprietary Information as may
otherwise be required by law, if such

 

24



--------------------------------------------------------------------------------

Key Panavision Stockholder promptly notifies Acquiror of such disclosure and
takes reasonable steps to minimize the extent of any such required disclosure.
The foregoing shall not be considered Panavision Proprietary Information and
shall not prohibit the use by any of the Key Panavision Stockholders of any such
information received pursuant to this Section 9(g) if and solely to the extent
such information (w) is or becomes generally available to or known by the public
other than as a result of a breach of the confidentiality provisions of this
Agreement, including the confidentiality obligations as required by this
Agreement that apply to Persons not party to this Agreement to whom the Key
Panavision Stockholders have disclosed such information as permitted hereunder,
(x) was available to such Key Panavision Stockholder or any of its Affiliates,
or a Panavision Director, as applicable, prior to Acquiror’s disclosure to any
such person, (y) is or becomes available to such Key Panavision Stockholder or
any of its Affiliates, or a Panavision Director, as applicable, from a source
other than Acquiror, or (z) has already been, or is hereafter, independently
developed by any of the Key Panavision Stockholders or any of their Affiliates
without reference to, incorporation of or other use of the Panavision
Proprietary Information; provided, however, that, in the case of clauses (x) and
(y), such information was not actually known by such Key Panavision Stockholder
to be disclosed by the source of such information in violation of a
confidentiality obligation (whether by agreement, duty or otherwise) to Acquiror
with respect to such information. Notwithstanding anything in this Section 9 or
this Agreement to the contrary, the parties hereto agree that the Key Panavision
Stockholders are affiliated with private equity, hedge or similar funds and that
each Key Panavision Stockholder may provide general information about the
subject matter of this Agreement and the transactions contemplated hereby in
connection with normal fund raising and related marketing or informational or
reporting activities.

Section 10. Saban Information Rights.

(a) The Saban Sponsor shall be entitled to receive (i) any information received
by any Saban Director; provided, however, that the Saban Sponsor shall not be
entitled to receive information provided to a Saban Director if the Acquiror
Board (or a committee thereof) determines in good faith, based on the advice of
Acquiror’s counsel, that such omission may be necessary in order to preserve
Acquiror’s attorney-client or similar privilege, and the Saban Sponsor shall not
be entitled to receive, and Acquiror may screen a Saban Director from,
information related to any matter that involves any dispute, transaction or
contract negotiation, amendment or modification, or other situation that is
reasonably expected to involve a conflict of interest between Acquiror and/or
one or more of its Subsidiaries, on the one hand, and the Saban Sponsor and/or
one or more of its Affiliates, on the other hand, due to such Persons being on
opposite sides of such dispute, transaction or contract negotiation, amendment
or modification or other situation; provided, further, that if the Saban Sponsor
does not, upon the request of Acquiror, before receiving such information,
execute and deliver to Acquiror an agreement to abide by all Acquiror policies
applicable to members of the Acquiror Board and a confidentiality agreement
reasonably acceptable to Acquiror, the Saban Sponsor may be excluded from access
to any information if the Acquiror Board determines in good faith that such
exclusion is reasonably necessary to protect confidential proprietary
information of Acquiror or confidential proprietary information of third parties
that Acquiror is required to hold in confidence, or for other similar reasons,
and (ii) such other information and data as the Saban Sponsor may reasonably
request in connection with its ownership of Acquiror Common Shares, including
any information necessary to assist the Saban Sponsor in preparing its tax,
regulatory or other similar

 

25



--------------------------------------------------------------------------------

filings or as otherwise required for administrative purposes. Any information
pursuant to clause (i) of this Section 10(a) may be provided to the Saban
Sponsor by Acquiror or a Saban Director. The Saban Sponsor, in its sole
discretion, may decline to receive any information pursuant to clause (i) of
this Section 10(a) upon written notice to Acquiror. Notwithstanding the
foregoing, Acquiror shall not be required to provide, and a Saban Director shall
not provide on behalf of Acquiror pursuant to this Section 10(a), any
information that would reasonably be expected to violate any confidentiality
obligations owing to third Persons or Law to which Acquiror or any of its
Subsidiaries is subject; provided, that if any information is withheld pursuant
to this sentence, Acquiror will (A) inform the Saban Sponsor as to the general
nature of what is being withheld and (B) use its commercially reasonable efforts
(at the cost and expense of the requesting party) to accommodate any request
from the Saban Sponsor for information pursuant to this Section 10(a) in a
manner that does not result in such a violation.

(b) Acquiror will deliver, or will cause to be delivered, the following to the
Saban Sponsor (unless it has informed Acquiror in writing that it does not wish
to receive any such information):

(i) to the extent that such information is provided to the Acquiror Board, as
soon as available after each month and in any event within fifteen (15) days
after the date on which such information is delivered in final form to the
Acquiror Board, unaudited consolidated monthly financial reports of Acquiror and
its consolidated Subsidiaries prepared in accordance with GAAP; and

(ii) to the extent that such information is provided to the Acquiror Board, as
soon as available and in any event within fifteen (15) days after the date on
which such information is delivered to the Acquiror Board, the annual business
plan (including operating budget and capital expenditures presented on a monthly
basis).

(c) Acquiror shall, and shall cause its Subsidiaries to, upon the written
request of the Saban Sponsor, provide the following to the Saban Sponsor:

(i) reasonable access to appropriate officers and directors of Acquiror and its
Subsidiaries at such reasonable times during normal business hours as may be
requested by the Saban Sponsor for consultation with the Saban Sponsor with
respect to matters relating to the business and affairs of Acquiror or any of
its Subsidiaries (provided that no such access or consultation shall be required
to the extent related to any dispute, transaction or contract negotiation,
amendment or modification, or other situation that is reasonably expected to
involve a conflict of interest between Acquiror and/or one or more of its
Subsidiaries, on the one hand, and the Saban Sponsor and/or one or more of its
Affiliates, on the other hand, due to such Persons being on opposite sides of
such dispute, transaction or contract negotiation, amendment or modification or
other situation); and

(ii) a reasonably detailed overview of any material information with respect to
any significant corporate actions, including, without limitation, extraordinary
dividends, stock redemptions or repurchases, mergers, acquisitions or
dispositions of assets, issuances of significant amounts of debt or equity and
material amendments to the Acquiror Governing Documents or the organizational
documents of any of Acquiror’s Subsidiaries, and to

 

26



--------------------------------------------------------------------------------

provide the Saban Sponsor with the opportunity to reasonably consult with
Acquiror and its Subsidiaries with respect to such actions (provided that no
such information or consultation shall be required (A) with respect to any
dispute, transaction or contract negotiation, amendment or modification, or
other situation that is reasonably expected to involve a conflict of interest
between Acquiror and/or one or more of its Subsidiaries, on the one hand, and
the Saban Sponsor and/or one or more of its Affiliates, on the other hand, due
to such Persons being on opposite sides of such dispute, transaction or contract
negotiation, amendment or modification or other situation and (B) to the extent
that the Acquiror Board (or a committee thereof) determines in good faith, based
on the advice of Acquiror’s counsel, that such omission may be necessary in
order to preserve Acquiror’s attorney-client or similar privilege).

(d) Acquiror shall, and shall cause its Subsidiaries to, provide the Saban
Sponsor reasonable access, during normal business hours and with prior written
notice, in such manner as to not unreasonably interfere with the normal
operation of Acquiror and its Subsidiaries, to the books, records, policies and
procedures, internal audit and compliance reports, and to officers, personnel,
accountants and other representatives of Acquiror and its Subsidiaries and their
respective businesses, whether located in the United States or outside the
United States, including, without limitation, the right to audit any such books,
records, policies and procedures, and reports and to make copies therefrom.
Without limiting the generality of the foregoing, Acquiror shall not be required
to provide (or cause to be provided) (and each of the following shall be deemed
to be “unreasonable access” pursuant to the immediately preceding sentence): (i)
any information that the Acquiror Board (or a committee thereof) determines in
good faith, based on the advice of Acquiror’s counsel, that such omission may be
necessary in order to preserve Acquiror’s attorney-client or similar privilege;
(ii) any information with respect to any dispute, transaction or contract
negotiation, amendment or modification, or other situation that is reasonably
expected to involve a conflict of interest between Acquiror and/or one or more
of its Subsidiaries, on the one hand, and the Saban Sponsor and/or one or more
of its Affiliates, on the other hand, due to such Persons being on opposite
sides of such dispute, transaction or contract negotiation, amendment or
modification or other situation; and (iii) any information that would reasonably
be expected to violate any confidentiality obligations owing to third Persons or
Law to which Acquiror or any of its Subsidiaries is subject; provided, that if
any information is withheld pursuant to this sentence, Acquiror will (A) inform
the Saban Sponsor as to the general nature of what is being withheld and (B) use
its commercially reasonable efforts (at the cost and expense of the requesting
party) to accommodate any request from Acquiror for information pursuant to this
Section 10(d) in a manner that does not result in such a violation.

(e) The provisions set forth in Sections 10(a), 10(b), 10(c) and 10(d) shall be
effective subject to, and conditioned upon, the occurrence of the Effective Time
and shall remain in full force and effect for the period commencing at the
Effective Time and ending on the date on which the Saban Sponsor and its
Affiliates, in the aggregate, beneficially own less than 5.00% of the issued and
outstanding Acquiror Common Shares.

(f) The Saban Sponsor hereby acknowledges that it is aware that the United
States securities laws prohibit any person who has material, non-public
information concerning a company from purchasing or selling securities of such
company or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

 

27



--------------------------------------------------------------------------------

(g) The Saban Sponsor shall maintain the confidentiality of any confidential and
proprietary information of Acquiror or any of its Subsidiaries received pursuant
to Sections 10(a), 10(b), 10(c) and 10(d) (“Saban Proprietary Information”)
using the same standard of care as it applies to its own confidential
information, except for any Saban Proprietary Information which is publicly
available or a matter of public knowledge generally. Nothing herein shall
prevent the Saban Sponsor from (i) using Saban Proprietary Information to
enforce its rights under this Agreement, the Business Combination Agreement
and/or any of the Ancillary Agreements or the rights granted to it as a holder
of Acquiror Common Shares contained in Acquiror’s Governing Documents,
(ii) disclosing Saban Proprietary Information to its attorneys, accountants,
consultants, and other advisors, to the extent necessary to obtain their
services in connection with monitoring and managing the Saban Sponsor’s
investment in Acquiror or otherwise in connection with this Agreement, the
Business Combination Agreement and/or any of the Ancillary Agreements or the
rights granted to it as a holder of Acquiror Common Shares contained in
Acquiror’s Governing Documents, so long as such advisors are obligated to
maintain the confidentiality of the same; provided that the Saban Sponsor shall
be responsible for any breach of such confidentiality obligations by any such
attorneys, accountants, consultants, and other advisors, or (iii) disclosing
Saban Proprietary Information as may otherwise be required by law, if the Saban
Sponsor promptly notifies Acquiror of such disclosure and takes reasonable steps
to minimize the extent of any such required disclosure. The foregoing shall not
be considered Saban Proprietary Information and shall not prohibit the use by
the Saban Sponsor of any such information received pursuant to this
Section 10(g) if and solely to the extent such information (w) is or becomes
generally available to or known by the public other than as a result of a breach
of the confidentiality provisions of this Agreement, including the
confidentiality obligations as required by this Agreement that apply to Persons
not party to this Agreement to whom the Saban Sponsor has disclosed such
information as permitted hereunder, (x) was available to the Saban Sponsor or
any of its Affiliates, or a Saban Director, as applicable, prior to Acquiror’s
disclosure to any such person, (y) is or becomes available to the Saban Sponsor
or any of its Affiliates, or a Saban Director, as applicable, from a source
other than Acquiror, or (z) has already been, or is hereafter, independently
developed by the Saban Sponsor or any of its Affiliates without reference to,
incorporation of or other use of the Saban Proprietary Information; provided,
however, that, in the case of clauses (x) and (y), such information was not
actually known by the Saban Sponsor to be disclosed by the source of such
information in violation of a confidentiality obligation (whether by agreement,
duty or otherwise) to Acquiror with respect to such information. Notwithstanding
anything in this Section 10 or this Agreement to the contrary, the parties
hereto agree that the Saban Sponsor is affiliated with private equity, hedge or
similar funds and that the Saban Sponsor may provide general information about
the subject matter of this Agreement and the transactions contemplated hereby in
connection with normal fund raising and related marketing or informational or
reporting activities.

Section 11. D&O Insurance. Acquiror shall (i) purchase directors’ and officers’
liability insurance in an amount determined by the Acquiror Board to be
reasonable and customary and (ii) for so long as any director designated
pursuant to the terms of this Agreement serves as a director of the Acquiror
Board, maintain such coverage with respect to such director; provided, that upon
removal or resignation of such director for any reason, Acquiror shall take all
actions reasonably necessary to extend such directors’ and officers’ liability
insurance coverage for a period of not less than six (6) years from any such
event in respect of any act or omission occurring at or prior to such event.

 

28



--------------------------------------------------------------------------------

Section 12. Pre-Closing Transaction Support.

(a) From the date hereof until the earlier of (i) the Closing and (ii) the
termination of the Business Combination Agreement in accordance with its terms,
the Saban Sponsor hereby unconditionally and irrevocably agrees that at any duly
called meeting of the stockholders of Acquiror (or any adjournment or
postponement thereof), and in any action by written consent of the stockholders
of Acquiror requested by the Acquiror Board or undertaken as contemplated by the
transactions contemplated by the Business Combination Agreement, the Saban
Sponsor shall, and shall cause its Affiliates to, if a meeting is held, appear
at the meeting, in person or by proxy, or otherwise cause its Equity Securities
in Acquiror to be counted as present thereat for purposes of establishing a
quorum, and it shall vote or consent (or cause to be voted or consented), in
person or by proxy, all of its Equity Securities (a) in favor of the Acquiror
Extension Approval and the Transaction Proposals, (b) against any action,
proposal, transaction or agreement that would result in a breach in any respect
of any covenant, representation or warranty or any other obligation or agreement
of Acquiror contained in the Business Combination Agreement, (c) in favor of the
election of the nominees to become members of the Acquiror Board, as well as the
composition of the classes and committees thereof, in each case as determined in
accordance with this Agreement and the Business Combination Agreement, and
(e) except as set forth in the Proxy Statement, against the following actions or
proposals (other than the transactions contemplated by the Business Combination
Agreement): (i) any Acquisition Proposal or any proposal in opposition to
approval of the Business Combination Agreement or any other Transaction Proposal
or in competition with or materially inconsistent with the Business Combination
Agreement or any other Transaction Proposal; and (ii) (A) any material change in
the present capitalization of Acquiror or any amendment of the Acquiror
Governing Documents; (B) any change in Acquiror’s corporate structure or
business; or (C) any other action or proposal involving Acquiror or any of its
Subsidiaries that is intended, or would reasonably be expected, to prevent,
impede, interfere with, delay, postpone or adversely affect in any material
respect the transactions contemplated by the Business Combination Agreement or
would reasonably be expected to result in any of the conditions to Acquiror’s
obligations under the Business Combination Agreement not being fulfilled, except
in the case of each of clause (A), (B) and (C), as contemplated by this
Agreement or the Business Combination Agreement. The Saban Sponsor agrees not
to, and shall cause its Affiliates not to, enter into any agreement, commitment
or arrangement with any Person the effect of which would be inconsistent with or
violative of the provisions and agreements contained in this Section 12.

(b) Nothing in this Section 12 shall be construed to impose any obligation or
limitation on votes or actions taken by any director, officer, employee, agent
or other representative of the Saban Sponsor, in each case, in his or her
capacity as a director or officer of Acquiror.

Section 13. Definitions and Interpretation.

(a) As used herein, the following terms shall have the following meanings:

 

29



--------------------------------------------------------------------------------

“Acquiror” has the meaning set forth in the preamble.

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act and shall include all Persons that at any time during
the term of this Agreement become Affiliates of any Person referred to in this
Agreement.

“Agreement” has the meaning set forth in the preamble.

“beneficially own” has the meaning ascribed to it in Section 13(d) of the
Exchange Act.

“Board Observers” has the meaning set forth in Section 1(l).

“Business Combination Agreement” has the meaning set forth in the recitals.

“Bylaws” means Acquiror’s Bylaws, as the same may be amended from time to time.

“Cerberus Board Observer” has the meaning set forth in Section 1(l).

“Cerberus Holders” means Cerberus Series Four Holdings, LLC and Cerberus
Institutional Partners V, L.P.

“Certificate of Incorporation” means Acquiror’s Certificate of Incorporation, as
the same may be amended from time to time.

“Chair of the Board” has the meaning set forth in Section 6.

“Company Sale” means an acquisition by any Person or “group” (as defined in
Section 13(d)(3) of the Exchange Act) of any Equity Securities (or beneficial
ownership thereof), including rights or options to acquire such ownership,
tender or exchange offer, merger, consolidation, amalgamation, scheme of
arrangement, business combination, issuance, recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with or involving
Acquiror or any of its Affiliates, in each case as a result of which such Person
or “group” would beneficially own securities representing more than 50.00% of
the Equity Securities (by voting power or economic rights, including upon
exercise, exchange or conversion of any other security) of Acquiror.

“Compensation Committee” has the meaning set forth in Section 1(a).

“Designated Independent Directors” means (i) if there are three (3) or four
(4) Initial Panavision Designees, three (3) independent directors, one (1) of
which will serve as a Class II director and two (2) of which will serve as
Class I directors, and (ii) if there are two (2) Initial Panavision Designees,
four (4) independent directors, two (2) of which will serve as Class II
directors and two (2) of which will serve as Class I directors.

“Designated Initial Panavision Designees” has the meaning set forth in
Section 1(a).

“Designated Initial Saban Designees” has the meaning set forth in Section 2(a).

“Director Resignation Letter” has the meaning set forth in Section 1(d).

 

30



--------------------------------------------------------------------------------

“Equity Securities” means, as applicable, (a) any capital stock, membership
interests or other share or equity capital, (b) any securities directly or
indirectly convertible into or exchangeable for any capital stock, membership
interests or other share or equity capital or containing any profit
participation features, (c) any rights or options directly or indirectly to
subscribe for or to purchase any capital stock, membership interests, other
share or equity capital or securities containing any profit participation
features or to subscribe for or to purchase any securities directly or
indirectly convertible into or exchangeable for any capital stock, membership
interests, other share or equity capital or securities containing any profit
participation features, (d) any share appreciation rights, phantom share rights
or other similar rights, or (e) any Equity Securities issued or issuable with
respect to the securities referred to in clauses (a) through (d) above in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization.

“Governing Documents” means the legal document(s) by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs. For example, the “Governing Documents” of a corporation are its
certificate of incorporation and bylaws, the “Governing Documents” of a limited
partnership are its limited partnership agreement and certificate of limited
partnership and the “Governing Documents” of a limited liability company are its
operating agreement and certificate of formation.

“Initial Panavision Designees” has the meaning set forth in Section 1(a).

“Initial Saban Designees” has the meaning set forth in Section 2(a).

“Key Panavision Stockholders” has the meaning set forth in the preamble.

“Majority Cerberus Holders” has the meaning set forth in Section 1(l).

“Majority Solus Holders” has the meaning set forth in Section 1(l).

“Nominating Committee” has the meaning set forth in Section 1(a).

“Panavision Directors” means, collectively, the Initial Panavision Designees and
any other individual elected or appointed to the Acquiror Board that has been
designated by the Panavision Holder Representative pursuant to this Agreement.

“Panavision Holder Representative” has the meaning set forth in the preamble.

“Panavision Proprietary Information” has the meaning set forth in Section 9(g).

“Panavision Stockholders” means, for purposes of this Agreement, each of the Key
Panavision Holders, Anthem Inc, Credit Suisse Securities (USA) LLC, Morgan
Stanley & Co. LLC, Sunrise Partners Limited Partnership, Whippoorwill
Associates, Inc. Profit Sharing Plan, Whippoorwill Distressed Opportunity Fund,
L.P., Whippoorwill Institutional Partners LP and Whippoorwill Offshore
Distressed Opportunity Fund, Ltd.

“Related Person” means, with respect to any Person, any employee, officer,
director, manager, equity holder or partner of such Person or of any of its
Affiliates.

 

31



--------------------------------------------------------------------------------

“Saban Directors” means, collectively, the Initial Saban Designees and any other
individual elected or appointed to the Acquiror Board that has been designated
by the Saban Sponsor pursuant to this Agreement.

“Saban Proprietary Information” has the meaning set forth in Section 10(g).

“Saban Sponsor” has the meaning set forth in the preamble.

“Saban Sponsor II” has the meaning set forth in the preamble.

“Solus Board Observer” has the meaning set forth in Section 1(l).

“Solus Holders” means SOLA LTD, Solus Senior High Income Fund LP, Solus
Opportunities Fund 3 LP, Solus Opportunities Fund 5 LP, Ultra Master LTD and
Ultra NB LLC.

(b) Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to
this entire Agreement; (iv) the terms “Section,” “Exhibit” or “Schedule” refer
to the specified Section, Exhibit or Schedule of this Agreement; (v) the word
“including” shall mean “including, without limitation”; (vi) the word “or” shall
mean “and/or”; (vii) references to any Contract are to that Contract as amended,
modified or supplemented from time to time; (viii) references to any Person
include the successors and permitted assigns of that Person; and (ix) the words
“writing”, “written” and comparable terms refer to printing, typing and other
means of reproducing words (including e-mail and electronic media) in a visible
form.

(c) Unless the context of this Agreement otherwise requires, references to
statutes shall include all regulations promulgated thereunder and references to
statutes or regulations shall be construed as including all statutory and
regulatory provisions consolidating, amending or replacing the statute or
regulation.

(d) The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent and no rule of strict
construction shall be applied against any party.

(e) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified.

(f) Unless the context of this Agreement otherwise requires, all references
herein to ownership of the Acquiror Common Shares shall mean the Acquiror Common
Shares determined on a non-fully diluted basis without taking into account any
Contingent Shares unless and until any such Contingent Shares become vested
pursuant to the Business Combination Agreement or Equity Securities of the type
described in clauses (b) through (d) of the definition of Equity Securities
unless and until any such Equity Securities are converted into or exchanged for
Acquiror Common Shares. Any reference to the Acquiror Common Shares shall be
deemed for all purposes under this Agreement to refer to the Equity Securities
into which the Acquiror Common Shares are converted in connection with the
Domestication, as the context so requires.

 

32



--------------------------------------------------------------------------------

(g) References to “$” shall mean U.S. dollars, unless otherwise indicated
herein.

(h) The headings contained in this Agreement are inserted for convenience only
and shall not affect in any way the meaning or interpretation of this Agreement.

Section 14. Essential Consideration. The parties hereto acknowledge and agree
that the rights and obligations of the parties hereunder, including under
Sections 1 through 12, are given in consideration for the rights and obligations
undertaken under the Business Combination Agreement and the Ancillary
Agreements, and without limiting the generality of the foregoing, constitute
essential and integral consideration to the parties hereto for their execution
or authorization of, as applicable, the Business Combination Agreement and the
Ancillary Agreements.

Section 15. Assignment; Benefit of Parties; Transfer. No party may assign this
Agreement or any of its rights or obligations hereunder and any assignment
hereof will be null and void, except that any of the Key Panavision Stockholders
or the Saban Sponsor may assign, in whole, but not in part, this Agreement as
part of a transfer of its Acquiror Common Shares to an Affiliate and provided
that the assignee executes a joinder agreement pursuant to which such assignee
agrees to be bound by the terms hereof. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, legal representatives and assignees for the uses and purposes set
forth and referred to herein. Nothing herein contained shall confer or is
intended to confer on any third party or entity that is not a party to this
Agreement any rights under this Agreement.

Section 16. Remedies. The parties hereto agree that irreparable damage for which
monetary damages, even if available, would not be an adequate remedy, would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to specific enforcement of
the terms and provisions of this Agreement, in addition to any other remedy to
which any party is entitled at Law or in equity. In the event that any Action
shall be brought in equity to enforce the provisions of this Agreement, no party
shall allege, and each party hereby waives the defense, that there is an
adequate remedy at Law, and each party agrees to waive any requirement for the
securing or posting of any bond in connection therewith.

Section 17. Notices. All notices and other communications among the parties
shall be in writing and shall be deemed to have been duly given (x) on the date
of delivery if delivered in person, (y) on the date sent by e-mail if sent on or
prior to 5:00 p.m. (Pacific Time), and on the next Business Day if sent after
5:00 p.m. (Pacific Time), or (z) three (3) Business Days after deposit with an
internationally recognized express courier service to the respective parties
hereto at the following addresses (or at such other address for a party as shall
be specified in a notice given in accordance with this Section 17):

 

33



--------------------------------------------------------------------------------

  (a)

If to Acquiror, to:

Saban Capital Acquisition Corp.

10100 Santa Monica Boulevard, 26th Floor

Los Angeles, CA 90067

Attention:    Adam Chesnoff

                    Niveen S. Tadros, Esq.

E-mail:        achesnoff@sabanac.com

                    ntadros@sabanac.com

including, if after the Closing, to:

Panavision Inc.

6101 Variel Avenue

Woodland Hills, CA 91367

Attention:    Kim Snyder

                    Mara Morner-Ritt, Esq.

E-mail:        kim.snyder@panavision.com

                     mara.morner-ritt@panavision.com

in each case, with copies to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071

Attention:    Jeffrey H. Cohen

                    David C. Eisman

E-mail:        jeffrey.cohen@skadden.com

                     david.eisman@skadden.com

and

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:    Douglas Ryder, P.C.

                    Christian Nagler, P.C.

E-mail:        douglas.ryder@kirkland.com

                    cnagler@kirkland.com

 

  (b)

If to the Cerberus Holders, to:

c/o Cerberus Capital Management, L.P.

875 Third Avenue

New York, NY 10022

Attention:    Alexander Benjamin

                    Marc Millman

E-mail:        albenjamin@cerberuscapital.com

                     mmillman@cerberuscalifornia.com

 

34



--------------------------------------------------------------------------------

with copies to (which shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:    Douglas Ryder, P.C.

                    Christian Nagler, P.C.

E-mail:        douglas.ryder@kirkland.com

                    cnagler@kirkland.com

 

  (c)

If to the Solus Holders, to:

c/o Solus Alternative Asset Management LP

410 Park Avenue, Floor 11

New York, NY 10022

Attention:    Ryan Cremins

                    Craig Chobor

E-mail:        rcremins@soluslp.com

                    cchobor@soluslp.com

with copies to (which shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:    Douglas Ryder, P.C.

                    Christian Nagler, P.C.

E-mail:        douglas.ryder@kirkland.com

                    cnagler@kirkland.com

 

  (d)

If to the Panavision Holder Representative, to:

Cerberus PV Representative, LLC

c/o Cerberus Capital Management, L.P.

875 Third Avenue

New York, NY 10022

Attention:    Alexander Benjamin

                    Marc Millman

E-mail:        albenjamin@cerberuscapital.com

                     mmillman@cerberuscalifornia.com

 

35



--------------------------------------------------------------------------------

with copies to (which shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:    Douglas Ryder, P.C.

                    Christian Nagler, P.C.

E-mail:        douglas.ryder@kirkland.com

                    cnagler@kirkland.com

 

  (c)

If to the Saban Sponsor or Saban Sponsor II, to:

Saban Capital Acquisition Corp.

10100 Santa Monica Boulevard, 26th Floor

Los Angeles, CA 90067

Attention:    Adam Chesnoff

                    Niveen S. Tadros, Esq.

E-mail:        achesnoff@sabanac.com

                    ntadros@sabanac.com

with copies to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071

Attention:    Jeffrey H. Cohen

                    David C. Eisman

E-mail:        jeffrey.cohen@skadden.com

                     david.eisman@skadden.com

Copies delivered solely to outside counsel shall not constitute notice.

Section 18. Adjustments. If, and as often as, there are any changes in the
Acquiror Common Shares by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization,
recapitalization or sale, or by any other means, appropriate adjustment shall be
made in the provisions of this Agreement, as may be required, so that the
rights, privileges, duties and obligations hereunder shall continue with respect
to the Acquiror Common Shares as so changed.

Section 19. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

Section 20. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or give to, any
person or entity other than the parties hereto and their respective successors
and assigns any remedy or claim under or by reason of this Agreement or any
terms, covenants or conditions hereof, and all of the terms, covenants,
conditions, promises and agreements contained in this Agreement shall be for the
sole and exclusive benefit of the parties hereto and their respective successors
and assigns. Notwithstanding anything to the contrary in this Agreement,
(a) each Panavision Director shall be an express third-party beneficiary of the
provisions set forth in Section 1(f), Section 1(j) and Section 11, and (b) each
Saban Director shall be an express third-party beneficiary of the provisions set
forth in Section 2(f), Section 2(j) and Section 11.

 

36



--------------------------------------------------------------------------------

Section 21. Further Assurances. Each of the parties hereby agrees that it will
hereafter execute and deliver any further document, agreement, instruments of
assignment, transfer or conveyance as may be necessary or desirable to
effectuate the purposes hereof.

Section 22. Expenses. Except as otherwise expressly set forth herein, each of
the parties hereby agrees that each party shall bear any fees and expenses
incurred by or on behalf of, or paid or payable by, such party as a result of or
in connection with this Agreement and the transactions contemplated herein.

Section 23. Counterparts. This Agreement may be executed in one or more
counterparts, and may be delivered by means of facsimile or electronic
transmission in portable document format, each of which shall be deemed to be an
original and shall be binding upon the party who executed the same, but all of
such counterparts shall constitute the same agreement.

Section 24. Governing Law. This Agreement, and all Actions based upon, arising
out of, or related to this Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to
principles or rules of conflict of Laws to the extent such principles or rules
would require or permit the application of Laws of another jurisdiction.

Section 25. Jurisdiction; Waiver of Jury Trial.

(a) Any Action based upon, arising out of or related to this Agreement or the
Transactions must be brought in the Court of Chancery of the State of Delaware
(or, to the extent such court does not have subject matter jurisdiction, the
Superior Court of the State of Delaware), or, if it has or can acquire
jurisdiction, in the United States District Court for the District of Delaware,
and each of the parties irrevocably submits to the exclusive jurisdiction of
each such court in any such Action, waives any objection it may now or hereafter
have to personal jurisdiction, venue or inconvenience of forum, agrees that all
claims in respect of the Action shall be heard and determined only in any such
court, and agrees not to bring any Action arising out of or relating to this
Agreement in any other court. Nothing herein contained shall be deemed to affect
the right of any party to serve process in any manner permitted by Law or to
commence an Action or otherwise proceed against any other party in any other
jurisdiction, in each case, to enforce judgments obtained in any Action brought
pursuant to this Section 25.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT AND THE TRANSACTIONS IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY,
UNCONDITIONALLY AND VOLUNTARILY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE DEBT FINANCING OR ANY OF THE TRANSACTIONS.

 

37



--------------------------------------------------------------------------------

Section 26. Complete Agreement; Inconsistent Agreements. This Agreement,
together with the Business Combination Agreement, the Acquiror Governing
Documents and the other Ancillary Agreements, represent the complete agreement
between the parties hereto as to all matters covered hereby, and supersede any
prior agreements or understandings between the parties. In the event of any
conflict between the terms of this Agreement and the Business Combination
Agreement, the Acquiror Governing Documents and/or the other Ancillary
Agreements, the terms of this Agreement shall govern and control.

Section 27. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties.

Section 28. Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against any party hereto unless such modification is approved in
writing by such party. The failure of any party to enforce any of the provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not affect the right of such party thereafter to enforce each and
every provision of this Agreement in accordance with its terms.

Section 29. Termination. This Agreement shall terminate, and be of no further
force and effect, upon the earliest to occur of: (a) the termination of the
Business Combination Agreement in accordance with the terms thereof; (b) the
consummation of a Company Sale; and (c) mutual written consent of the parties
hereto.

[SIGNATURE PAGES FOLLOW]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

Acquiror: SABAN CAPITAL ACQUISITION CORP. By:  

/s/ Adam Chesnoff

Name:   Adam Chesnoff Title:   Authorized Representative

[Signature Page to Director Composition and Standstill Agreement]



--------------------------------------------------------------------------------

Key Panavision Stockholders: CERBERUS SERIES FOUR HOLDINGS, LLC By: Cerberus
Institutional Partners, L.P. -Series Four Its: Managing Member By: Cerberus
Institutional Associates, L.L.C. Its: General Partner By:  

/s/ Alexander D. Benjamin

Name:   Alexander D. Benjamin Title:   Senior Managing Director CERBERUS
INSTITUTIONAL PARTNERS V, L.P. By: Cerberus Institutional Associates II, L.L.C.
Its: General Partner By:  

/s/ Alexander D. Benjamin

Name:   Alexander D. Benjamin Title:   Senior Managing Director

[Signature Page to Director Composition and Standstill Agreement]



--------------------------------------------------------------------------------

SOLA LTD By: Solus Alternative Asset Management LP Its: Investment Advisor By:  

/s/ Chris Pucillo

Name:   Chris Pucillo Title:   CIO SOLUS SENIOR HIGH INCOME FUND LP By: Solus
Alternative Asset Management LP Its: Investment Advisor By:  

/s/ Chris Pucillo

Name:   Chris Pucillo Title:   CIO SOLUS OPPORTUNITIES FUND 3 LP By: Solus
Alternative Asset Management LP Its: Investment Advisor By:  

/s/ Chris Pucillo

Name:   Chris Pucillo Title:   CIO SOLUS OPPORTUNITIES FUND 5 LP By: Solus
Alternative Asset Management LP Its: Investment Advisor By:  

/s/ Chris Pucillo

Name:   Chris Pucillo Title:   CIO

[Signature Page to Director Composition and Standstill Agreement]



--------------------------------------------------------------------------------

ULTRA MASTER LTD By: Solus Alternative Asset Management LP Its: Investment
Advisor By:  

/s/ Chris Pucillo

Name:   Chris Pucillo Title:   CIO ULTRA NB LLC By: Solus Alternative Asset
Management LP Its: Investment Advisor By:  

/s/ Chris Pucillo

Name:   Chris Pucillo Title:   CIO

[Signature Page to Director Composition and Standstill Agreement]



--------------------------------------------------------------------------------

Panavision Holder Representative: CERBERUS PV REPRESENTATIVE, LLC By:  

/s/ Alexander D. Benjamin

Name:   Alexander D. Benjamin Title:   Secretary

[Signature Page to Director Composition and Standstill Agreement]



--------------------------------------------------------------------------------

Saban Sponsor: SABAN SPONSOR LLC By:  

/s/ Adam Chesnoff

Name:   Adam Chesnoff Title:   Authorized Representative Saban Sponsor II: SABAN
SPONSOR II LLC By:  

/s/ Adam Chesnoff

Name:   Adam Chesnoff Title:   Authorized Representative

[Signature Page to Director Composition and Standstill Agreement]



--------------------------------------------------------------------------------

Schedule I

Key Panavision Stockholders

 

1.

Cerberus Series Four Holdings, LLC

 

2.

Cerberus Institutional Partners V, L.P.

 

3.

SOLA LTD

 

4.

Solus Senior High Income Fund LP

 

5.

Solus Opportunities Fund 3 LP

 

6.

Solus Opportunities Fund 5 LP

 

7.

Ultra Master LTD

 

8.

Ultra NB LLC



--------------------------------------------------------------------------------

Schedule II

Initial Panavision Designees

If the Panavision Holder Representative is entitled to nominate 2 directors
under Section 1(c) immediately after the Effective Time:

 

1.

Craig Chobor (Class III)

 

2.

Marc Millman (Class III)

If the Panavision Holder Representative is entitled to nominate 3 directors
under Section 1(c) immediately after the Effective Time:

 

1.

Craig Chobor (Class III)

 

2.

Marc Millman (Class III)

 

3.

Peter Kirchof (Class III)

If the Panavision Holder Representative is entitled to nominate 4 directors
under Section 1(c) immediately after the Effective Time:

 

1.

Craig Chobor (Class III)

 

2.

Marc Millman (Class III)

 

3.

Peter Kirchof (Class III)

 

4.

Robert Solomon (Class II)



--------------------------------------------------------------------------------

Schedule III

Initial Panavision Designee Positions

Member and Chairman of the Nominating Committee: Craig Chobor

Member of the Compensation Committee: Marc Millman



--------------------------------------------------------------------------------

Schedule IV

Initial Saban Designees

If the Panavision Holder Representative is entitled to nominate 2 directors
under Section 1(c) immediately after the Effective Time:

 

1.

Adam Chesnoff (Class III)

 

2.

Adam Weene (Class II)

If the Panavision Holder Representative is entitled to nominate 3 or 4 directors
under Section 1(c) immediately after the Effective Time:

 

1.

Adam Weene (Class II)

 

2.

Adam Chesnoff (Class II)